 Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 1 of 95




                      EXHIBIT 1 TO

DECLARATION OF J. CLAYTON EVERETT, JR.
        Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 2 of 95




1    Christopher T. Micheletti                     Victoria Sims
     ZELLE LLP                                     CUNEO GILBERT & LADUCA, LLP
2    44 Montgomery St., Suite 3400                 4725 Wisconsin Avenue, NW, Suite 200
     San Francisco, CA 94104                       Washington, DC 20016
3    Telephone: (415) 693-0700                     Telephone: (202) 789-3960
     Facsimile: (415) 693-0770                     Facsimile: (202) 789-1813
4    cmicheletti@zelle.com                         vicky@cuneolaw.com
5    Aaron M. Sheanin                              Shawn M. Raiter
     ROBINS KAPLAN LLP                             LARSON • KING, LLP
6    2440 West El Camino Real, Suite 100           30 East Seventh Street, Suite 2800
     Mountain View, CA 94040                       Saint Paul, MN 55101
7    Telephone: (650) 784-4040                     Telephone: (651) 312-6518
     Facsimile: (650) 784-4041                     Facsimile: (651) 789-4818
8    asheanin@robinskaplan.com                     sraiter@larsonking.com
9    Interim Co-Lead Class Counsel for the         Interim Co-Lead Class Counsel for the
     End-User Plaintiffs                           Reseller Plaintiffs
10
                                                   Kenneth R. O’Rourke
11                                                 WILSON SONSINI GOODRICH &
                                                   ROSATI
12                                                 Professional Corporation
13                                                 One Market Plaza
                                                   Spear Tower, Suite 3300
14                                                 San Francisco, CA 94105
                                                   Telephone: (415) 947-2000
15                                                 Facsimile: (415) 947-2099
                                                   korourke@wsgr.com
16

17                                                 Counsel for Seagate Plaintiffs

18
                             UNITED STATES DISTRICT COURT
19
                           NORTHERN DISTRICT OF CALIFORNIA
20
21
      IN RE: HARD DISK DRIVE SUSPENSION                Case Nos. 3:19-md-02918-MMC
22    ASSEMBLIES ANTITRUST LITIGATION                            3:20-cv-01217-MMC

23                                                     MDL No. 2918

24                                                     PLAINTIFFS’ FIRST JOINT SET OF
      THIS DOCUMENT RELATES TO                         REQUESTS FOR PRODUCTION OF
25                                                     DOCUMENTS TO DEFENDANTS
      ALL ACTIONS
26

27

28

     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                            CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 3 of 95




1    PROPOUNDING PARTIES:                  End-User Plaintiffs, Reseller Plaintiffs, and Seagate

2                                          Plaintiffs

3    RESPONDING PARTY:                     NHK Spring Co., Ltd., NHK International Corporation,

4                                          NHK Spring (Thailand) Co., Ltd., NAT Peripheral (Dong

5                                          Guan) Co., Ltd., NAT Peripheral (H.K.) Co., Ltd., TDK

6                                          Corporation, Magnecomp Precision Technology Public Co.,

7                                          Ltd., Magnecomp Corporation, SAE Magnetics (H.K.) Ltd.,

8                                          Headway Technologies, Inc., and Hutchinson Technology

9                                          Inc.

10   SET NUMBER:                           One

11          Pursuant to Federal Rules of Civil Procedure 26 and 34, End-User Plaintiffs, Reseller

12   Plaintiffs, and Seagate Plaintiffs (collectively, “Plaintiffs”) request that Defendants NHK Spring

13   Co., Ltd., NHK International Corporation, NHK Spring (Thailand) Co., Ltd., NAT Peripheral

14   (Dong Guan) Co., Ltd., NAT Peripheral (H.K.) Co., Ltd., TDK Corporation, Magnecomp

15   Precision Technology Public Co., Ltd., Magnecomp Corporation, SAE Magnetics (H.K.) Ltd.,

16   Headway Technologies, Inc., and Hutchinson Technology Inc. (collectively, “Defendants”)

17   respond to each of the following requests for production of documents and produce all responsive

18   documents for inspection and copying within 30 days according to the Definitions and Instructions

19   set forth herein. The manner and format of the production shall comply with the Stipulation and

20   Order Regarding Production of Electronically Stored Information and Hard Copy Documents,

21   ECF No. 218 and 218-1 (“ESI Protocol”).

22                                  I.      DOCUMENT REQUESTS

23   REQUEST FOR PRODUCTION NO. 1

24          Documents sufficient to show Your corporate structure or organization throughout the

25   Relevant Time Period, including, but not limited to, departments, divisions, parents, subsidiaries,

26   joint ventures, affiliates, or other sub-units that were engaged during any part of the Relevant Time

27   Period in the manufacture, marketing, pricing, sale, or distribution of HDD Suspension Assemblies

28
                                                        1
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                                CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 4 of 95




1    or HDD Components Incorporating Suspension Assemblies including, where applicable, the

2    percentage of any stock or other interests owned by each entity in the chain.

3    REQUEST FOR PRODUCTION NO. 2

4           As to each of Your divisions, subdivisions, departments, units, subsidiaries, parents,

5    affiliates and joint ventures, Documents sufficient to identify each employee having any

6    responsibilities or duties with respect to each of the following during the Relevant Time Period:

7           (a)     the manufacturing or production of HDD Suspension Assemblies or HDD

8                   Components Incorporating Suspension Assemblies;

9           (b)     the marketing of HDD Suspension Assemblies or HDD Components Incorporating

10                  Suspension Assemblies;

11          (c)     the pricing of HDD Suspension Assemblies or HDD Components Incorporating

12                  Suspension Assemblies; and

13          (d)     the sale or distribution of HDD Suspension Assemblies or HDD Components

14                  Incorporating Suspension Assemblies.

15   REQUEST FOR PRODUCTION NO. 3

16          Your transaction-level sales data (in machine-readable format such as *.csv, *.txt or other

17   native flat file format) for all sales or transfers of HDD Suspension Assemblies or HDD

18   Components Incorporating Suspension Assemblies anywhere in the world during the Structured

19   Data Time Period, including:

20          (a)     date of transaction, including date of order, date of invoice, date of shipment;

21          (b)     invoiced or transferred (e.g., in the case of an intra-company transfer) unit price

22                  (including unit of measure);

23          (c)     quantity sold (including negative values if relevant, such as the case of returns or

24                  credits);

25          (d)     total amount of the transaction;

26

27

28
                                                       2
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                                CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
        Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 5 of 95




1         (e)   any adjustments to those amounts and prices, including discounts, rebates, credits,

2               debits, returns, or other payments You made to Your customer, free or discounted

3               goods or other incentives You made or provided to Your customer;

4         (f)   the net price per unit and net total dollars paid by Your customer (after the

5               application of any discounts or rebates);

6         (g)   freight charges associated with transaction, as well as an indication of whether that

7               freight is contained in the transaction amount;

8         (h)   Incoterms, a/k/a International Commercial Terms: i.e., EXW, FOB, CIF, DDP, etc.

9               and indication as to the version used;

10        (i)   any surcharge or discount associated with transaction, as well as an indication of

11              whether surcharge or discount is accounted for in the transaction amount;

12        (j)   any tax or duty associated with transaction, as well as an indication of whether the

13              tax or duty is accounted for in the transaction amount;

14        (k)   to the extent that the values in the sales data have been converted to U.S. dollars

15              from other currencies, the exchange rate used to convert those values, as well as the

16              original transaction currency;

17        (l)   product identifiers, including Your model number, part number/code or other

18              unique identifying information for each product sold, Your customer’s part

19              number/code or other unique identifying information for each product purchased,

20              product descriptions, customer product line descriptions, and any product

21              categorizations (types or series) You use in the normal course of business;

22        (m)   all records and information sufficient to allow the product identifiers and the

23              transaction data to be linked;

24        (n)   detailed breakdown of all cost components per unit or transaction, including:

25                  a. the cost of raw materials used in manufacture;

26                  b. labor, manufacturing and general overhead;

27                  c. any depreciation allocated to the product;

28
                                                  3
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                            CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
        Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 6 of 95




1                   d. licensing/royalty fees; and

2                   e. any other fixed and variable costs of producing and distributing the product;

3         (o)   any information that uniquely identifies Each transaction, such as invoice number

4               and invoice line item number, customer purchase order number, etc.;

5                   a. if the transaction is pursuant to a contract with the purchaser or transferee,

6                      an indication of the contract number or other means used to identify the

7                      contract under which the transaction is made;

8                   b. to the extent there exist data outside the sale transaction data that could be

9                      used for connecting bids or requests for quotations (“RFQs”) to contract or

10                     purchase order identifiers in the transactional data, please supply all records

11                     of such data;

12        (p)   the customer’s program in connection with which the HDD Suspension Assemblies

13              or HDD Components Incorporating Suspension Assemblies were being

14              manufactured;

15        (q)   manufacturing facility used to produce the HDD Suspension Assemblies or HDD

16              Components Incorporating Suspension Assemblies;

17        (r)   invoicing entity name and location;

18        (s)   manufacturing entity, if different than invoicing entity;

19        (t)   manufacturing and/or ship-from location;

20        (u)   identification of the customer to whom the HDD Suspension Assemblies or HDD

21              Components Incorporating Suspension Assemblies were shipped, as well as the

22              customer to whom such products were billed. Such identification includes:

23                  a. name, including any hierarchical name potentially used to group multiple

24                     customer names or customer numbers under a single umbrella;

25                  b. any unique identification numbers;

26                  c. geographic location (address, state, and country);

27

28
                                                  4
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                            CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 7 of 95




1                     d. any data used to classify the customer facility, including distribution

2                         channel (e.g., head manufacturer, disk drive manufacturer, or distributor);

3                         and

4                     e. any field, method, or information that would allow one to link each

5                         customer to all of its transaction records;

6          (v)    identification of the final product into which the HDD Suspension Assemblies or

7                 HDD Components Incorporating Suspension Assemblies were intended to be

8                 incorporated, i.e. hard drive, laptop, including:

9                     a. make;

10                    b. model;

11                    c. model number;

12                    d. model year or other year-related information;

13                    e. SKU;

14                    f. capacity;

15                    g. product series;

16                    h. any other information used to identify the final product; and

17                    i. intended jurisdiction where the final product was to be sold;

18         (w)    cost of goods sold;

19         (x)    type of transaction, including original sale, rebate, return, credit, debit, surcharge,

20                and discount; in the case of returns and exchanges, an indication of the original

21                invoice number against which the return or exchange should be applied; and

22         (y)    any other information associated with the transaction(s) tracked in the normal

23                course of business in Your electronic database(s), including the legal entity making

24                the sale.

25   REQUEST FOR PRODUCTION NO. 4

26         All invoices issued or received in connection with Your sales, supply, or procurement of

27   HDD Suspension Assemblies or HDD Components Incorporating Suspension Assemblies during

28
                                                      5
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                                CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 8 of 95




1    the Structured Data Time Period.

2    REQUEST FOR PRODUCTION NO. 5

3           Documents sufficient to identify any Enterprise Resource Planning (“ERP”) system or

4    electronic data processing system or program that You used during the Structured Data Time

5    Period to record, store, compute, analyze or retrieve any transactional information relating to the

6    pricing, sale, production, supply, distribution, output, capacity, or marketing of HDD Suspension

7    Assemblies or HDD Components Incorporating Suspension Assemblies, or system performing

8    such ERP functions. Such Documents should include information sufficient to identify:

9           (a)     the type of the system or program used (e.g., Oracle, IBM DB2, Microsoft SQL

10                  Server, SAP, Fujitsu’s Glovia, Oracle ERP);

11          (b)     the specific version of the system or program used;

12          (c)     the people responsible for each system or program;

13          (d)     the department to which each of the responsible person belong;

14          (e)     the individuals and/or departments to whom they report;

15          (f)     a list of the reports each system or program runs, and is capable of running; and

16          (g)     system or program manuals; and

17          (h)     data dictionaries explaining the fields available in system reports.

18   REQUEST FOR PRODUCTION NO. 6

19          Documents sufficient to identify types, classes, or categories of the HDD Suspension

20   Assemblies or HDD Components Incorporating Suspension Assemblies manufactured, marketed,

21   sold or distributed by You during the Structured Data Time Period, including any functions,

22   product identification numbers, and physical properties, and characteristics for which the HDD

23   Suspension Assembly or the HDD component was made or sold.

24   REQUEST FOR PRODUCTION NO. 7

25          All Documents (e.g., Bills of Materials) reflecting, memorializing, constituting, or

26   referring to a list of parts or a complete set of physical elements required to manufacture HDD

27   Suspension Assemblies, HDD Components Incorporating Suspension Assemblies, or HDDs at any

28
                                                      6
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                                CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 9 of 95




1    time during the Structured Data Time Period, including part or element cost and price information

2    if available.

3    REQUEST FOR PRODUCTION NO. 8

4            All product cross-reference guides and other Documents which compare Your HDD

5    Suspension Assemblies and HDD Components Incorporating Suspension Assemblies with those

6    of any other producer(s) or seller(s) of HDD Suspension Assemblies or HDD Components

7    Incorporating Suspension Assemblies during the Structured Data Time Period, including

8    comparisons of functions, physical properties, characteristics, or prices.

9    REQUEST FOR PRODUCTION NO. 9

10           Documents sufficient to decipher and/or explain the information captured by product

11   codes, bar codes, quick response (“QR”) codes, model numbers, and part numbers for Your HDD

12   Suspension Assemblies or HDD Components Incorporating Suspension Assemblies during the

13   Structured Data Time Period.

14   REQUEST FOR PRODUCTION NO. 10

15           Product decoders, product keys, product dictionaries, product cross-reference guides,

16   and/or product manuals and/or catalogues for any HDDs, HDD Suspensions Assemblies, or HDD

17   Components Incorporating Suspension Assemblies during the Structured Data Time Period.

18   REQUEST FOR PRODUCTION NO. 11

19           Documents sufficient to show why and how You labeled, marked, and/or branded Your

20   HDD Suspension Assemblies or HDD Components Incorporating Suspension Assemblies during

21   the Relevant Time Period, for purposes of product tracking, destination, customer, construction,

22   performance, quality, safety, and/or regulatory compliance.

23   REQUEST FOR PRODUCTION NO. 12

24           Documents sufficient to show why and how You traced, tracked, or located Your HDD

25   Suspension Assemblies or HDD Components Incorporating Suspension Assemblies in any

26   Finished Products during the Relevant Time Period, for purposes of product tracking, destination,

27   customer, construction, performance, quality, safety, and/or regulatory compliance.

28
                                                      7
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                                CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 10 of 95




1    REQUEST FOR PRODUCTION NO. 13

2           Documents sufficient to identify each of Your facilities that manufactured HDD

3    Suspension Assemblies or HDD Components Incorporating Suspension Assemblies during the

4    Structured Data Time Period, and for each such facility, Documents relating to the following

5    during the Structured Data Time Period:

6           (a)    production capacity and capacity utilization during each month;

7           (b)    proposed or actual changes in production capacity and capacity utilization;

8           (c)    projected capacity utilization;

9           (d)    the reasons for changes in each facility’s production capacity and capacity

10                 utilization;

11          (e)    the identity of all persons who had decision-making or supervisory responsibility

12                 regarding production;

13          (f)    each type, class, category, and respective use of HDD Suspension Assemblies or

14                 HDD Components Incorporating Suspension Assemblies produced and the

15                 amounts of each produced during each month of the Relevant Time Period;

16          (g)    production shutdowns or slowdowns and reasons for each shutdowns or

17                 slowdowns;

18          (h)    locations to which HDD Suspension Assemblies or HDD Components

19                 Incorporating Suspension Assemblies manufactured at each facility were shipped

20                 or jurisdictions for which they were destined;

21          (i)    projected production forecasts;

22          (j)    actual and projected shipment volumes; and

23          (k)    future plans to construct, joint venture, or purchase fabrication plants.

24   REQUEST FOR PRODUCTION NO. 14

25          Data showing Your capacity to produce, and production of, HDD Suspension Assemblies

26   or HDD Components Incorporating Suspension Assemblies by facility and line for each month,

27   quarter, and year during the Structured Data Time Period.

28
                                                        8
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                                  CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 11 of 95




1    REQUEST FOR PRODUCTION NO. 15

2           Documents sufficient to show Your inventory levels of HDD Suspension Assemblies or

3    HDD Components Incorporating Suspension Assemblies for each month, quarter, and year during

4    the Structured Data Time Period.

5    REQUEST FOR PRODUCTION NO. 16

6           For HDD Suspension Assemblies or HDD Components Incorporating Suspension

7    Assemblies during the Relevant Time Period:

8           (a)     All business plans, policies, methods, formulas, guidelines, or factors You used to

9                   determine, compute, or quote prices;

10          (b)     All published or non-published price announcements, price lists, price schedules,

11                  or price changes communicated to Your customers; and

12          (c)     Your contracts, offers, supply agreements, or proposals (including any rebates,

13                  discounts, off-invoice discounts, or other price concessions offered to customers),

14                  including both drafts and final versions, and amendments to such.

15   REQUEST FOR PRODUCTION NO. 17

16          All Documents that relate to or explain the reasons for any proposed or actual price

17   increases or price decreases, bid responses, final RFQ pricing, or proposed or actual price changes

18   for HDD Suspension Assemblies or HDD Components Incorporating Suspension Assemblies

19   during the Relevant Time Period.

20   REQUEST FOR PRODUCTION NO. 18

21          All Documents reflecting, memorializing, constituting, dealing with, concerning or

22   referring to any refusal by You or any other producer(s) or seller(s) of HDD Suspension

23   Assemblies or HDD Components Incorporating Suspension Assemblies to quote or bid for

24   business or to supply HDD Suspension Assemblies or HDD Components Incorporating

25   Suspension Assemblies to a customer, or to submit a competitive bid or quote (e.g., a bid or quote

26   too high to win the quote or obtain the business) to any actual or potential customer during the

27   Relevant Time Period.

28
                                                      9
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                                CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 12 of 95




1    REQUEST FOR PRODUCTION NO. 19

2           All Documents concerning any agreement or understanding that prices charged to one

3    customer for HDD Suspension Assemblies or HDD Components Incorporating Suspension

4    Assemblies will not be below prices charged to another customer during the Relevant Time Period.

5    REQUEST FOR PRODUCTION NO. 20

6           All Documents reflecting, memorializing, constituting, concerning or referring to requests

7    by Your customers or potential customers that you decrease prices quoted, charged, submitted, or

8    provided for HDD Suspension Assemblies or HDD Components Incorporating Suspension

9    Assemblies and techniques used to accomplish these reductions during the Relevant Time Period.

10   REQUEST FOR PRODUCTION NO. 21

11          All Documents reflecting, memorializing, constituting, concerning or referring to the

12   relationship between prices for HDD Suspension Assemblies or HDD Components Incorporating

13   Suspension Assemblies and the costs of producing, manufacturing, marketing, selling, or

14   distributing HDD Suspension Assemblies or HDD Components Incorporating Suspension

15   Assemblies, including how prices respond to any cost changes during the Relevant Time Period.

16   REQUEST FOR PRODUCTION NO. 22

17          All Documents reflecting, memorializing, constituting, or referring to the sale, purchase,

18   or transfer of HDD Suspension Assemblies or HDD Components Incorporating Suspension

19   Assemblies between You and any Affiliated Entities, including (a) Communications reflecting,

20   memorializing, constituting, or referring to the price or negotiation of prices for any such sale,

21   purchase, or transfer; (b) terms and conditions of any such sale, purchase, or transfer, and (c)

22   policies and accounting standards employed regarding the setting of transfer prices during the

23   Structured Data Time Period.

24   REQUEST FOR PRODUCTION NO. 23

25          All Documents reflecting, memorializing, constituting, or referring to any purchases, sales,

26   trades, exchanges, or swaps of HDD Suspension Assemblies or HDD Components Incorporating

27   Suspension Assemblies between You and any other producer(s) or seller(s) of HDD Suspension

28
                                                    10
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                               CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 13 of 95




1    Assemblies or HDD Components Incorporating Suspension Assemblies, including Documents

2    that reflect the terms, amounts, or reasons for any such trades, exchanges, or swaps during the

3    Structured Data Time Period.

4    REQUEST FOR PRODUCTION NO. 24

5           All contracts or agreements (in final form or draft) relating to sales, product development,

6    and/or distribution of HDD Suspension Assemblies or HDD Components Incorporating

7    Suspension Assemblies to Your customers during the Structured Data Time Period, and all

8    contracts or agreements (in final form or draft) governing Your relationships with Your customers,

9    including but not limited to any agreements relating to confidentiality or tooling development.

10   REQUEST FOR PRODUCTION NO. 25

11          All Documents reflecting, memorializing, constituting, concerning or referring to the

12   negotiations for selling or supplying HDD Suspension Assemblies or HDD Components

13   Incorporating Suspension Assemblies, including All Documents reflecting, memorializing,

14   constituting, concerning or referring to the negotiations for tooling for production of HDD

15   Suspension Assemblies or HDD Components Incorporating Suspension Assemblies.

16   REQUEST FOR PRODUCTION NO. 26

17          All Documents relating to the direct cost of manufacturing, marketing, and selling HDD

18   Suspension Assemblies or HDD Components Incorporating Suspension Assemblies during the

19   Structured Data Time Period.

20   REQUEST FOR PRODUCTION NO. 27

21          Documents sufficient to show each Finished Product in which HDD Suspension

22   Assemblies or HDD Components Incorporating Suspension Assemblies were incorporated during

23   the Relevant Time Period, including its name, manufacturer, model number, function, and physical

24   properties and characteristics, as well as the volume of such products that contain(ed) Suspension

25   Assemblies manufactured by You.

26   REQUEST FOR PRODUCTION NO. 28

27          All Documents including, but not limited to, any studies or analyses reflecting,

28
                                                    11
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                               CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 14 of 95




1    memorializing, concerning, involving, connected to or referring to the impact or effect of changes

2    of Your manufacturing costs for HDD Suspension Assemblies or HDD Components Incorporating

3    Suspension Assemblies on the prices You charge customers for those products during the Relevant

4    Time Period. Please include all Documents discussing any method or formula for instituting any

5    increase in the prices You charge following or due to an increase in Your acquisition costs.

6    REQUEST FOR PRODUCTION NO. 29

7           All Documents including, but not limited to, any studies or analyses relating to how the

8    price of HDD Suspension Assemblies or HDD Components Incorporating Suspension Assemblies

9    sold by You or by any of Your competitors affected the prices of HDDs or Finished Products sold

10   by third parties to others during the Relevant Time Period including, but not limited to, end-user

11   purchasers of Finished Products such as the classes identified in the End-User Plaintiffs

12   Consolidated Class Action Complaint (ECF No. 167) and Resellers of Finished Products such as

13   the classes identified in the Reseller Plaintiffs’ Corrected Consolidated Amended Complaint (ECF

14   No. 190).

15   REQUEST FOR PRODUCTION NO. 30

16          All Documents including, but not limited to, any studies or analyses relating to the extent

17   to which original equipment manufacturers, original design manufacturers, retailers, distributors

18   or any other entities involved in the manufacture, distribution, or sale of HDD Components

19   Incorporating Suspension Assemblies, HDDs or Finished Products pass through the cost of HDD

20   Suspension Assemblies or HDD Components Incorporating Suspension Assemblies to their

21   respective customers during the Relevant Time Period and the way in which the cost of HDD

22   Suspension Assemblies or HDD Components Incorporating Suspension Assemblies travels

23   through the chain of distribution towards resellers and end-users during the Relevant Time Period.

24   REQUEST FOR PRODUCTION NO. 31

25          All Documents including, but not limited to, any studies or analyses reflecting,

26   memorializing, constituting, or referring to how the price of HDD Suspension Assemblies or HDD

27   Components Incorporating Suspension Assemblies sold by You or by Your competitors affected

28
                                                     12
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                                CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 15 of 95




1    the quality of other components contained in HDDs or Finished Products sold by third parties to

2    others during the Relevant Time Period including, but not limited to, end-user purchasers of

3    Finished Products such as the classes identified in the End-User Plaintiffs’ Consolidated Class

4    Action Complaint (ECF No. 167) and Resellers of Finished Products such as the classes identified

5    in the Reseller Plaintiffs’ Corrected Consolidated Amended Complaint (ECF No. 190).

6    REQUEST FOR PRODUCTION NO. 32

7           All Documents including, but not limited to, any studies or analyses reflecting,

8    memorializing, constituting, concerning or referring to the distribution channels for HDD

9    Suspension Assemblies or HDD Components Incorporating Suspension Assemblies from You to

10   resellers such as the Plaintiffs and classes defined in the Reseller Plaintiffs’ Corrected

11   Consolidated Amended Complaint (ECF No. 190), and end users such as the classes defined in the

12   End-User Plaintiffs’ Consolidated Class Action Complaint (ECF No. 167) during the Relevant

13   Time Period, including, but not limited to: the specific entities in the distribution chain(s); the

14   products sold by these entities that incorporated Suspension Assemblies; and the amount of such

15   products sold by these entities.

16   REQUEST FOR PRODUCTION NO. 33

17          All Documents including, but not limited to, any studies or analyses reflecting,

18   memorializing, constituting, concerning or referring to retail prices, resale prices, or street prices

19   of HDD Suspension Assemblies, HDD Components Incorporating Suspension Assemblies, or

20   Finished Products during the Relevant Time Period.

21   REQUEST FOR PRODUCTION NO. 34

22          All Documents reflecting, memorializing, constituting, concerning or referring to the

23   marketing, sale, or distribution of any HDD Suspension Assemblies, HDD Components

24   Incorporating Suspension Assemblies, or Finished Products to the United States during the

25   Relevant Time Period, including, but not limited to, product development, production, distribution,

26   or any other business plans; any regulatory compliance requirements; any industry or government

27   laws, policies, or regulations relating to quotas, duties, taxes, or required surcharges; and any

28
                                                      13
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                                CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 16 of 95




1    product tracking or tracing methods that refer to the United States or North America in any way.

2    REQUEST FOR PRODUCTION NO. 35

3           All Documents reflecting, memorializing, constituting, concerning referring to, or

4    demonstrating Defendants’ knowledge that HDD Suspension Assemblies or HDD Components

5    Incorporating Suspension Assemblies manufactured, sold, marketed or distributed by them or their

6    competitors, or Finished Products containing such HDD Suspension Assemblies or HDD

7    Components Incorporating Suspension Assemblies, would ultimately be purchased in or shipped

8    to the United States, including Documents concerning intellectual property protections, regulatory

9    issues and other jurisdiction-specific concerns, during the Relevant time Period.

10   REQUEST FOR PRODUCTION NO. 36

11          All contracts, agreements, approvals, authorizations, licenses, and certificates enabling you

12   to supply HDD Suspension Assemblies or HDD Components Incorporating Suspension

13   Assemblies to the United States during the Relevant Time Period.

14   REQUEST FOR PRODUCTION NO. 37

15          Documents sufficient to show all of the suppliers who manufactured, sold, marketed or

16   distributed HDD Suspension Assemblies or HDD Components Incorporating Suspension

17   Assemblies during the Relevant Time Period.

18   REQUEST FOR PRODUCTION NO. 38

19          All Documents that assess the competitive conditions at any level in the distribution

20   channels for HDD Suspension Assemblies or HDD Components Incorporating Suspension

21   Assemblies during the Relevant Time Period, including, but not limited to, Documents which

22   discuss competitors, potential competitors, barriers to entry, market conditions, market shares,

23   profitability, availability of supply, the supply of and demand, input supply contracts/procurement

24   methods, forecasts, pricing trends, cost conditions, or sales trends.

25   REQUEST FOR PRODUCTION NO. 39

26          Your internal and public annual, quarterly, and monthly financial statements, summaries,

27   or analyses during the Relevant Time Period, including profit and loss statements and comparisons

28
                                                      14
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                                CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 17 of 95




1    to budget that relate to HDD Suspension Assemblies or HDD Components Incorporating

2    Suspension Assemblies.

3    REQUEST FOR PRODUCTION NO. 40

4           All business plans, planning analyses, budgets, forecasts, or sales or profit projections

5    relating to HDD Suspension Assemblies or HDD Components Incorporating Suspension

6    Assemblies, and all analyses, studies, or reports comparing actual results to such plans, budgets,

7    forecasts, or projections, during the Relevant Time Period.

8    REQUEST FOR PRODUCTION NO. 41

9           All Documents reflecting, memorializing, constituting, or referring to economies of scale,

10   economies of scope, or other cost advantages relating to the manufacturing or production of HDD

11   Suspension Assemblies or HDD Components Incorporating Suspension Assemblies during the

12   Relevant Time Period.

13   REQUEST FOR PRODUCTION NO. 42

14          Documents sufficient to show Your percentage or share of industry production, capacity,

15   sales, or shipments/shipment volume of HDD Suspension Assemblies or HDD Components

16   Incorporating Suspension Assemblies, including all changes to Your percentage or share,

17   throughout the Relevant Time Period.

18   REQUEST FOR PRODUCTION NO. 43

19          All Documents reflecting, memorializing, constituting, concerning or referring to any

20   consideration or contemplation of entering into a purchase, sale, acquisition, merger, or joint

21   venture with any other Defendant, including all related Communications, analyses, assessments,

22   profitability studies, business plans, reports, presentations, or other materials throughout the

23   Relevant Time Period.

24   REQUEST FOR PRODUCTION NO. 44

25          Documents sufficient to show any purchases, sales, acquisitions, mergers, joint ventures,

26   divestitures, transfers, wind downs, spin-offs, or any other change in ownership of assets,

27   liabilities, subsidiaries, departments, units or other subdivisions of You and Your Affiliated

28
                                                    15
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                               CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 18 of 95




1    Entities relating to production, distribution, marketing, pricing, sale or resale of HDD Suspension

2    Assemblies or HDD Components Incorporating Suspension Assemblies during the Relevant Time

3    Period.

4    REQUEST FOR PRODUCTION NO. 45

5              All transcripts taken in connection with any regulator’s review of TDK Corporation’s

6    acquisition of Hutchinson Technology Inc.

7    REQUEST FOR PRODUCTION NO. 46

8              All Documents and Communications reflecting, memorializing, constituting, concerning

9    or referring to Headway Technologies, Inc.’s role in TDK Corporation’s acquisition of Hutchinson

10   Technology Inc., including but not limited to All Documents describing the selection and purpose

11   of Headway Technologies, Inc. as the acquiring entity.

12   REQUEST FOR PRODUCTION NO. 47

13             All Documents reflecting, memorializing, constituting, concerning or referring to the

14   purpose, reasoning, and justification for TDK Corporation’s acquisition of Hutchinson

15   Technology Inc. through Headway Technologies, Inc.

16   REQUEST FOR PRODUCTION NO. 48

17             All Documents reflecting, memorializing, constituting, concerning or referring to the

18   competitive effects of TDK Corporation’s acquisition of Hutchinson Technology Inc. through

19   Headway Technologies, Inc., both predating and postdating the acquisition, including but not

20   limited to All Documents describing market consolidation.

21   REQUEST FOR PRODUCTION NO. 49

22             All Communications between TDK Corporation and direct customers of HDD Suspension

23   Assemblies or HDD Components Incorporating Suspension Assemblies reflecting, concerning or

24   referring to TDK Corporation’s acquisition of Hutchinson Technology Inc. or TDK Corporation’s

25   contemplation of the acquisition of Hutchinson Technology Inc. at any time during the Relevant

26   Time Period.

27

28
                                                      16
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                                 CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 19 of 95




1    REQUEST FOR PRODUCTION NO. 50

2           All Communications between TDK Corporation and other Defendant entities reflecting,

3    memorializing, constituting, concerning or referring to TDK Corporation’s acquisition of

4    Hutchinson Technology Inc. or TDK Corporation’s contemplation of the acquisition of

5    Hutchinson Technology Inc. at any time during the Relevant Time Period.

6    REQUEST FOR PRODUCTION NO. 51

7           All Documents and Communications reflecting, memorializing, constituting, containing or

8    referring to analyses or reasons for not acquiring, merging with, or purchasing Hutchinson

9    Technology Inc.

10   REQUEST FOR PRODUCTION NO. 52

11          All Documents reflecting, memorializing, constituting, concerning or referring to

12   Communications between or amongst You or any other producer(s) or seller(s) of HDD

13   Suspension Assemblies or HDD Components Incorporating Suspension Assemblies, including but

14   not limited to Hutchinson Technology Inc., where the participants discussed production, capacity,

15   utilization, customer product lines, product design development, customer technical requirements,

16   component supplies, cross-licensing arrangements, HDD Suspension Assemblies-related patents,

17   market share, customer volumes, pricing, bidding events, RFQs, distribution, inventory levels,

18   shipment, or sale of HDD Suspension Assemblies or HDD Components Incorporating Suspension

19   Assemblies during the Relevant Time Period.

20   REQUEST FOR PRODUCTION NO. 53

21          All Documents reflecting, memorializing, constituting, concerning or referring to Meetings

22   attended by You or any other producer(s) or seller(s) of HDD Suspension Assemblies or HDD

23   Components Incorporating Suspension Assemblies, including but not limited to Hutchinson

24   Technology Inc., where the attendees discussed production, capacity, utilization, customer product

25   lines, product design development, customer technical requirements, component supplies, cross-

26   licensing arrangements, HDD Suspension Assemblies-related patents, market share, customer

27   volumes, pricing, bidding events, RFQs, distribution, inventory levels, shipment, or sale of HDD

28
                                                    17
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                               CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 20 of 95




1    Suspension Assemblies or HDD Components Incorporating Suspension Assemblies during the

2    Relevant Time Period.

3    REQUEST FOR PRODUCTION NO. 54

4           For each of Your Employees during the Relevant Time Period who has or had any non-

5    clerical responsibility for recommending, reviewing, setting, communicating, or approving prices

6    for, price increase announcements, production, bids or quotes related to, or setting or restricting

7    capacity utilization for facilities manufacturing, Your HDD Suspension Assemblies or HDD

8    Components Incorporating Suspension Assemblies, as well as any other Employee listed in Exhibit

9    A:

10          (a)     all copies of electronic and manual diaries, calendars, appointment books, “to do”

11                  lists, day timers or appointment notes;

12          (b)     all copies of trip and travel logs, records or other supporting Documents;

13          (c)     all copies of expense reports or other supporting Documents;

14          (d)     all copies of telephone logs, directories, notebooks, Rolodex cards or related

15                  memoranda, including personal telephone logs if ever used for a business purpose;

16          (e)     all telephone (both landline and wireless) bills, statements, records and supporting

17                  Documents, including for personal telephone lines if ever used for a business

18                  purpose;

19          (f)     all Documents relating to membership in any trade association or industry group,

20                  including but not limited to any standard setting organization;

21          (g)     resumes and employee reviews for that Employee;

22          (h)     all visa applications made to the United States government for that Employee; and

23          (i)     all compensation (both salary and incentive payments or bonuses) and all

24                  performance reviews for that Employee; and

25          (j)     personnel files, including the employment history for that Employees (including

26                  but not limited to promotions, demotions, title changes, firings, and reprimands);

27                  at any point during the Relevant Time Period.

28
                                                     18
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                                CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 21 of 95




1    REQUEST FOR PRODUCTION NO. 55

2           All Documents mentioning or referring to another manufacturer or seller of HDD

3    Suspension Assemblies or HDD Components Incorporating Suspension Assemblies during the

4    Relevant Time Period, in which the Document includes a request or instruction to: delete, destroy,

5    or discard the Document after reading; maintain secrecy on the Document; handle the Document

6    with care; prohibit forwarding or circulating the Document; limit the recipients of the Document;

7    preclude non-recipients from accessing the Document; limit the participants in Meetings between

8    or amongst Defendants; keep the Document confidential; or avoiding leaving written evidence.

9    REQUEST FOR PRODUCTION NO. 56

10          Documents sufficient to show the name and address of each trade or industry association

11   or other industry group (including committees and subcommittees) relating to the HDD supply

12   chain or HDD component industry (such as the International Disk Drive Equipment and Materials

13   Association (“IDEMA”)) of which You or any of Your employees are or have been a member

14   during the Relevant Time Period, as well as Documents sufficient to show dates of membership

15   and dates of participation in committees or subcommittees.

16   REQUEST FOR PRODUCTION NO. 57

17          All Documents reflecting, memorializing, constituting, concerning or referring to Meetings

18   of each trade or industry association, or other industry group, and each of its committees or

19   subcommittees relating to the HDD supply chain or HDD component industry (such as the

20   IDEMA) during the Relevant Time Period, including All Documents reflecting, memorializing,

21   constituting, concerning or referring to any such Meeting attended by You and any other

22   producer(s) or seller(s) of HDD Suspension Assemblies or HDD Components Incorporating

23   Suspension Assemblies, and All Documents identifying the Employees from Your company who

24   attended, the dates of attendance, and the subject matter discussed.

25   REQUEST FOR PRODUCTION NO. 58

26          Public statements, announcements, disclosures, or press releases issued by You or any

27   Defendant during the Relevant Time Period relating to the production, cost, sale, marketing,

28
                                                     19
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                                CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 22 of 95




1    pricing, or distribution of HDD Suspension Assemblies or HDD Components Incorporating

2    Suspension Assemblies.

3    REQUEST FOR PRODUCTION NO. 59

4            Documents that You claim were available to the Plaintiffs or any purchaser of HDD

5    Suspension Assemblies or HDD Components Incorporating Suspension Assemblies during the

6    Relevant Time Period that should have caused the Plaintiffs or any such purchaser to investigate

7    whether there was a conspiracy to fix, raise, maintain or stabilize the prices or to control or restrict

8    supply of HDD Suspension Assemblies.

9    REQUEST FOR PRODUCTION NO. 60

10           Documents sufficient to describe Your policies or practices with respect to the retention or

11   destruction of Documents.

12   REQUEST FOR PRODUCTION NO. 61

13           Your policies or practices directed toward compliance with antitrust or competition laws

14   during the Relevant Time Period, including:

15           (a)    All written policies;

16           (b)    All Employee handbooks;

17           (c)    Presentations to Employees, including antitrust education and training sessions; and

18           (d)    All statements signed by Your Employees with pricing, sales or marketing

19                  responsibility for HDD Suspension Assemblies or HDD Components Incorporating

20                  Suspension Assemblies acknowledging their receipt of or compliance with Your

21                  antitrust compliance policy.

22   REQUEST FOR PRODUCTION NO. 62

23           All Documents reflecting, memorializing, constituting, concerning or referring to

24   Employee discipline for failure to comply with antitrust laws or internal antitrust company policies

25   or practices relating to HDD Suspension Assemblies or HDD Components Incorporating

26   Suspension Assemblies, including but not limited to any discipline letters issued by You or any

27   apology letters written by Your Employees.

28
                                                       20
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                                 CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 23 of 95




1    REQUEST FOR PRODUCTION NO. 63

2           Any Documents exchanged between You and the Antitrust Division of the United States

3    Department of Justice relating to a conspiracy to fix the prices of, rig bids, or allocate customers

4    or market shares for and exchange sensitive information about, HDD Suspension Assemblies or

5    HDD Components Incorporating Suspension Assemblies, including but not limited to any

6    conditional leniency letters from the Antitrust Division and any other documents relating to the

7    corporate leniency program.

8    REQUEST FOR PRODUCTION NO. 64

9           Any Documents exchanged between You and any government agency anywhere in the

10   world reflecting, memorializing, constituting, or referring to a conspiracy to fix the prices of, rig

11   bids, or allocate customers or market shares for, and exchange sensitive information about HDD

12   Suspension Assemblies or HDD Components Incorporating Suspension Assemblies, including but

13   not limited to any conditional leniency letters or equivalent documentation.

14   REQUEST FOR PRODUCTION NO. 65

15          All records of witness testimony or statements (attestments) made to any government

16   agency anywhere in the world investigating a conspiracy to fix the prices of, rig bids, or allocate

17   customers or market shares for, and exchange sensitive information about HDD Suspension

18   Assemblies or HDD Components Incorporating Suspension Assemblies.

19   REQUEST FOR PRODUCTION NO. 66

20          All Documents that You submitted or showed to a government agency anywhere in the

21   world relating to Your HDD Suspension Assemblies or HDD Components Incorporating

22   Suspension Assemblies, including but not limited to any draft versions of such documents.

23   REQUEST FOR PRODUCTION NO. 67

24          All Documents that a government agency anywhere in the world shared with or showed

25   You reflecting, memorializing, constituting, concerning or referring to Your HDD Suspension

26   Assemblies or HDD Components Incorporating Suspension Assemblies, including but not limited

27   to any draft versions of such documents.

28
                                                      21
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                                CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 24 of 95




1    REQUEST FOR PRODUCTION NO. 68 (SAE only)

2           All contracts executed by SAE Magnetics (H.K.) Ltd. in the United States, or otherwise

3    listing SAE’s address in the United States, including but not limited to any contracts listing SAE’s

4    address as 100 S. Milpitas Blvd, Milpitas, CA 95035.

5    REQUEST FOR PRODUCTION NO. 69 (SAE only)

6           All personnel files and secondment records for any SAE Magnetics (H.K.) Ltd. Employee

7    seconded to the United States, including but not limited to any secondment in the San Francisco

8    Bay Area.

9    REQUEST FOR PRODUCTION NO. 70

10          All Documents and Communications reflecting, memorializing, constituting, concerning

11   or referring to information originating with Seagate that You disclosed to, shared with, or

12   exchanged with, any producer(s) or seller(s) of HDD Suspension Assemblies or HDD Components

13   Incorporating Suspension Assemblies, including Defendants (but not entities wholly owned by

14   You at the time of the disclosure, sharing, or exchange).

15   REQUEST FOR PRODUCTION NO. 71

16          All Product Supply Agreements that You entered into with Seagate, and All Documents

17   and Communications reflecting related negotiations.

18   REQUEST FOR PRODUCTION NO. 72

19          All Documents relating to the information called for by Interrogatory No. 1 in End-User

20   Plaintiffs’ First Set of Interrogatories to Defendants.

21   REQUEST FOR PRODUCTION NO. 73

22          All Documents relating to the information called for by Interrogatory No. 2 in End-User

23   Plaintiffs’ First Set of Interrogatories to Defendants.

24   REQUEST FOR PRODUCTION NO. 74

25          All Documents reflecting, memorializing, constituting, concerning or referring to the

26   information called for by Interrogatory No. 3 in End-User Plaintiffs’ First Set of Interrogatories to

27   Defendants.

28
                                                      22
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                                 CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 25 of 95




1    REQUEST FOR PRODUCTION NO. 75

2           All Documents reflecting, memorializing, constituting, concerning or referring to the

3    information called for by Interrogatory No. 4 in End-User Plaintiffs’ First Set of Interrogatories to

4    Defendants.

5    REQUEST FOR PRODUCTION NO. 76

6           All Documents reflecting, memorializing, constituting, concerning or referring to the

7    information called for by Interrogatory No. 1 in Reseller Plaintiffs’ First Set of Interrogatories to

8    Defendants.

9    REQUEST FOR PRODUCTION NO. 77

10          All Documents reflecting, memorializing, constituting, concerning or referring to the

11   information called for by Interrogatory No. 2 in Reseller Plaintiffs’ First Set of Interrogatories to

12   Defendants.

13   REQUEST FOR PRODUCTION NO. 78

14          All Documents reflecting, memorializing, constituting, concerning or referring to the

15   information called for by Interrogatory No. 3 in Reseller Plaintiffs’ First Set of Interrogatories to

16   Defendants.

17   REQUEST FOR PRODUCTION NO. 79

18          All Documents reflecting, memorializing, constituting, concerning or referring to the

19   information called for by Interrogatory No. 4 in Reseller Plaintiffs’ First Set of Interrogatories to

20   Defendants.

21   REQUEST FOR PRODUCTION NO. 80

22          All Documents reflecting, memorializing, constituting, concerning or referring to

23   information called for by Interrogatory No. 1 in Seagate’s First Set of Interrogatories to

24   Defendants.

25   REQUEST FOR PRODUCTION NO. 81

26          All Documents reflecting, memorializing, constituting, or referring to information called

27   for by Interrogatory No. 2 in Seagate’s First Set of Interrogatories to Defendants.

28
                                                      23
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                                CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 26 of 95




1    REQUEST FOR PRODUCTION NO. 82

2           All Documents reflecting, memorializing, constituting, concerning or referring to

3    information called for by Interrogatory No. 3 in Seagate’s First Set of Interrogatories to

4    Defendants.

5    REQUEST FOR PRODUCTION NO. 83

6           All Documents reflecting, memorializing, constituting, concerning or referring to

7    information called for by Interrogatory No. 4 in Seagate’s First Set of Interrogatories to

8    Defendants.

9    REQUEST FOR PRODUCTION NO. 84

10          All Documents reflecting, memorializing, constituting, concerning or referring to

11   information called for by Interrogatory No. 5 in Seagate’s First Set of Interrogatories to

12   Defendants.

13   REQUEST FOR PRODUCTION NO. 85

14          All Documents that are responsive to the foregoing Requests in the Documents seized from

15   Your offices by any enforcement or regulatory agency.

16   REQUEST FOR PRODUCTION NO. 86

17          All Documents obtained in connection with this litigation from any third-party company

18   or individual, whether formally or informally, including declarations.

19                                        II.     DEFINITIONS

20          1.      The following rules of construction shall apply to all discovery requests:

21                  (a)    The terms “All” and “Each” shall be construed as all and each;

22                  (b)    The connectives “And” and “Or” shall be construed either disjunctively or

23   conjunctively as necessary to bring within the scope of the discovery request all responses that

24   might otherwise be construed to be outside of its scope;

25                  (c)    “Including” shall be construed to mean “without limitation”;

26                  (d)    “Relating to,” “referring to,” “regarding,” or “with respect to” mean,

27   without limitation, the following concepts: discussing, describing, reflecting, dealing with,

28
                                                     24
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                                CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 27 of 95




1    pertaining to, analyzing, evaluating, estimating, constituting, studying, surveying, projecting,

2    assessing, recording, summarizing, criticizing, reporting, commenting, or otherwise involving, in

3    whole or in part; and

4                   (e)      The use of the singular form of any word includes the plural and vice versa.

5           2.      “Affiliated Entity(ies)” means any entity(ies) involved in the production, pricing,

6    marketing, distribution, and/or sale of HDD Suspension Assemblies and/or HDD components

7    incorporating Suspension Assemblies at any time during the Relevant Time Period (as defined

8    herein) in which You or any of Your divisions, subdivisions, business units, parents, subsidiaries,

9    affiliates, or joint venture thereof, held any ownership interest at any time during the Relevant

10   Time Period.

11          3.      “Communication(s)” means, without limitation, any disclosure, transfer, or

12   exchange of information, opinions, ideas or thoughts, by any means, including but not limited to

13   face-to-face meetings; written, recorded, electronic, or oral communications; or otherwise, at any

14   time or place under any circumstances. This definition shall include communication via social

15   media, including, but not limited to, information, opinions, ideas, or thoughts, posted on or

16   transmitted through social networking platforms (e.g., LinkedIn, Facebook, Instagram), digital

17   file-sharing services (e.g., Dropbox), blogs and microblogs (e.g., Twitter, Tumblr), Voice Over

18   Internet Protocol services (e.g. Skype, Zoom), and/or instant messages (e.g., Facebook Messenger,

19   WhatsApp, WeChat). The phrase “communication between” is defined to include instances where

20   one party addresses the other party but the other party does not necessarily respond.

21          4.      “Defendant” means any person or entity named as a defendant in the End-User

22   Consolidated Class Action Complaint (ECF No. 167, Case No. 19-md-02918-MMC), in the

23   Reseller Plaintiffs’ Corrected Consolidated Amended Complaint (ECF No. 190, Case No. 19-md-

24   02918-MMC), or in the Seagate Plaintiffs’ Complaint (ECF No. 1, Case No. 20-cv-01217-MMC)

25   at the time responses to these document requests are served.

26          5.      “Document(s)” shall mean and include all recorded information of any kind,

27   including “writings,” “recordings” or “photographs” as those terms are defined in Federal Rule of

28
                                                      25
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                                 CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 28 of 95




1    Civil Procedure 34 and Federal Rule of Evidence 1001. Without limiting the generality of the

2    foregoing, the term “Documents” includes both hard copy Documents as well as structured data,

3    electronically stored data files including e-mail, instant messaging, shared network files and

4    databases. With respect to electronically stored data, “Documents” also includes, without

5    limitation, any data on magnetic or optical storage media (e.g., servers, storage area networks, hard

6    drives, backup tapes, CDs, DVDs, thumb flash drives, floppy disks or any other type of portable

7    storage device, etc.) stored as an “active” or backup file, in its native format.

8           6.      “Enterprise Resource Planning” or “ERP” shall mean any business management

9    software or system—whether implemented as a suite of integrated applications or not—that is used

10   to collect, store, manage, track and interpret data across manufacturing, purchasing, sales,

11   accounting, finance, and business planning departments, including data relating to expenses, costs,

12   manufacturing and production information, data relating to the flow of products through the

13   distribution chain, and data relating to historical reports and forecasts on ongoing business

14   activities, such as the completion of production plans, pricing, and profitability.

15          7.      “Finished Products” means finished goods containing HDD Suspension

16   Assemblies, including portable and external HDDs, desktop and laptop computers, game consoles,

17   set-top boxes/DVRs, network servers, workstations, network video recorders, enterprise storage

18   arrays, printers, and copy machines.

19          8.       “HDD Suspension Assemblies” or “Suspension Assemblies” refers to components

20   used in hard disk drives (“HDD”) which hold the recording heads in close proximity to the disks

21   and provide the electrical connection from the recording heads to the HDD’s circuitry, and is meant

22   to include both the singular “Assembly” and plural “Assemblies.”

23          9.      “HDD Components Incorporating Suspension Assemblies” refers to head gimbal

24   assemblies (“HGAs”), head disk assemblies (“HDAs”), head stack assemblies (“HSAs”), head

25   assemblies, or any other subassemblies of HDDs that contain Suspension Assemblies.

26          10.     “Meeting” means, without limitation, any assembly, event, convocation, encounter,

27   or contemporaneous presence of two or more persons for any purpose, whether planned or

28
                                                       26
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                                 CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 29 of 95




1    arranged, scheduled or not.

2           11.     “You” or “Your” mean the responding Defendant, its predecessors (including

3    acquired entities), successors, subsidiaries, departments, divisions, units, joint ventures and/or

4    affiliates, including, without limitation, any organization or entity which the responding Defendant

5    manages or controls, together with all present and former directors, officers, employees, agents,

6    representatives or any Persons acting or purporting to act on behalf of the responding Defendant.

7                                  III.    RELEVANT TIME PERIOD

8           Unless otherwise noted, the term “Relevant Time Period” means the period January 1, 2003

9    through the present. Unless otherwise noted, the term “Structured Data Time Period” means the

10   period January 1, 2000 through the present.

11                                        IV.      INSTRUCTIONS

12          1.      These requests call for the production of all responsive Documents that are within

13   the possession, custody, or control of You.

14          2.      If any Document covered by these requests is withheld by reason of a claim of

15   attorney-client privilege, attorney work production protection, or any other privilege or protection,

16   please furnish a log in compliance with the ESI Protocol.

17          3.      With respect to any Document maintained or stored electronically, please harvest

18   it in a manner that maintains the integrity and readability of all data, including all metadata.

19          4.      Please produce All Documents maintained or stored electronically in native,

20   electronic format with All relevant metadata intact. Encrypted or password-protected Documents

21   should be produced in a form permitting them to be reviewed.

22          5.      Please organize electronic Documents produced for inspection in the same manner

23   that You store them (e.g., if maintained by a custodian, such as e-mail residing on an e-mail server,

24   please organize Documents for production by custodian; if maintained as a subfolder of “My

25   Documents” on a custodian’s hard drive, please organize Documents for production by custodian

26   with path information preserved, etc.).

27          6.      Consistent with the ESI Protocol, Documents maintained or stored in paper, hard-

28
                                                      27
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                                 CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 30 of 95




1    copy form shall be produced as searchable .PDF (i.e., portable document format files with

2    embedded text) and in the same order as they are kept in the usual course of business.

3            7.      To the extent responsive Documents reside on databases and other such systems

4    and files, You are requested to produce the relevant database in useable form and/or permit access

5    for inspection, review, and extraction of responsive information.

6            8.      Each document request, and Each subpart thereof, shall be separately set forth and

7    accorded a separate answer. Each response shall first set forth verbatim the document request to

8    which it is responsible, followed by Your response.

9            9.      No part of a document request shall be left unanswered merely because an objection

10   was interposed to another part of the document request.

11           10.     If You object to any document request or subpart thereof, the objection shall state

12   with specificity all grounds. Any ground not stated shall be waived.

13           11.     If You are unable to answer any document request, the reason for Your inability to

14   answer shall be separately stated in detail for Each document request.

15           12.     Failure to provide information in response to these requests will be deemed a waiver

16   of Your right to produce such evidence at trial. Plaintiffs reserve the right to move to preclude the

17   introduction of any evidence not produced in response to these requests.

18           13.     All Documents produced pursuant to these requests shall be produced to End-User

19   Plaintiffs, Reseller Plaintiffs, and Seagate Plaintiffs.

20           14.     These requests shall be deemed continuing so as to require further and supplemental

21   production in accordance with Federal Rule of Civil Procedure 23(e).

22

23
24

25
26

27

28
                                                        28
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                                 CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 31 of 95




1    Dated: August 3, 2020

2    /s/ Christopher T. Micheletti                /s/ Victoria Sims
     Christopher T. Micheletti                    Victoria Sims
3
     ZELLE LLP                                    CUNEO GILBERT & LADUCA, LLP
4    44 Montgomery St., Suite 3400                4725 Wisconsin Avenue, NW, Suite 200
     San Francisco, CA 94104                      Washington, DC 20016
5    Telephone: (415) 693-0700                    Telephone: (202) 789-3960
     Facsimile: (415) 693-0770                    Facsimile: (202) 789-1813
6    cmicheletti@zelle.com                        vicky@cuneolaw.com
7
     /s/ Aaron M. Sheanin                         /s/ Shawn M. Raiter
8    Aaron M. Sheanin                             Shawn M. Raiter
     ROBINS KAPLAN LLP                            LARSON • KING, LLP
9    2440 West El Camino Real, Suite 100          30 East Seventh Street, Suite 2800
     Mountain View, CA 94040                      Saint Paul, MN 55101
10   Telephone: (650) 784-4040                    Telephone: (651) 312-6518
11   Facsimile: (650) 784-4041                    Facsimile: (651) 789-4818
     asheanin@robinskaplan.com                    sraiter@larsonking.com
12
     Interim Co-Lead Class Counsel for the        Interim Co-Lead Class Counsel for the
13   End-User Plaintiffs                          Reseller Plaintiffs
14                                                /s/ Kenneth R. O’Rourke
15                                                Kenneth R. O’Rourke
                                                  WILSON SONSINI GOODRICH & ROSATI
16                                                Professional Corporation
                                                  One Market Plaza
17                                                Spear Tower, Suite 3300
                                                  San Francisco, CA 94105
18                                                Telephone: (415) 947-2000
19                                                Facsimile: (415) 947-2099
                                                  korourke@wsgr.com
20
                                                  Counsel for Plaintiffs Seagate Technology LLC,
21                                                Seagate Technology (Thailand) Ltd., Seagate
                                                  Singapore International Headquarters Pte. Ltd.,
22
                                                  and Seagate Technology International
23
24

25
26

27

28
                                                  29
     PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                             CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 32 of 95




             EXHIBIT A
 Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 33 of 95




                                NHK Employees
          Takehiko Amaki                               Yuichi Nagase
          Toshiyuki Aoyagi                            Isamu Ninomiya
           Masashi Chiba                              Kazuhiko Otake
         Masahiro Futakami                             Kunihiko Saika
         Hitoshi Hashimoto                              Kenji Sasaki
           Akihiro Honda                             Susumu Senkawa
       Richard “Skipp” Harvey                          Toru Sugiyama
           Yusuke Inami                                Keiichi Suzuki
           Hironori Kajii                               Hiroshi Takei
            Takao Kiriya                             Kazumi Tamamura
            Masaru Koda                               Hiroyuki Tamura
         Junichiro Mizutani                         Tsutomu Yamaguchi
            Kenji Nagai
                                 TDK Employees
          Kenichiro Arimura                            Rick McHone
           Steven Campbell                        Wichai Mekadenamporn
             Wenjie Chen                                John Miller
             Arun Dhawan                               Yew Ah Ming
          Amaninder Dhillon                       Stephen Andrew Misuta
             Moris Dovek                               Giichi Nagata
             Todd Drahos                            Chaiyatat Namsubin
              Peter Hahn                              Akihiko Negishi
           Toshimi Hamada                                 T.S. Ng
             Richard Han                               Tuan Nguyen
            Keisuke Igarashi                          Hidetomo Nishi
              Koji Inada                           Archit Nunvititpongse
           Shigenao Ishiguro                            Albert Ong
           Masato Ishikawa                              Gary Pester
        Michael (“Jake”) Jacoby                 Henry James (“Hank”) Pselos
          Takehiro Kamigama                        Thana Ratnaubonchai
            Shigeki Kimura                           Frank Ruttenberg
           Atsuo Kobayashi                            Hajime Sawabe
             Mark Lazatin                            Sommit Suksersee
         Peter Lim Chee Shan                        Sivaporn Temanon
 Wing Sun Clarence Lo (“Clarence Lo”)                  Tetsuya Ueda
      Lo Kwok Fai (“Frankie Lo”)                       David Wagner
Thiti Makarabhiromya (“Makarabhirom”)                 Hai Ming Zhou
             Ken Martini
                                  HTI Employees
          Creighton Burrows                            Keith Johnson
             Mark Cosner                                 Rick Nass
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 34 of 95




1                                            PROOF OF SERVICE
2           I, Qianwei Fu, declare under penalty of perjury:
3           I am a citizen of the United States and employed by Zelle LLP. I am over the age of
4    eighteen years and not a party to the within entitled action. My business address is 44 Montgomery
5    St., Suite 3400, San Francisco, CA 94104.
6           On August 3, 2020, I served the following document in the manner indicated below:
7           1. PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR PRODUCTION OF
               DOCUMENTS TO DEFENDANTS.
8

9           ☒       ELECTRONIC MAIL: by causing said document to be served electronically to
10   the email addresses set forth below.
11
          J. Clayton Everett, Jr.                              Mark H. Hamer
12        MORGAN, LEWIS & BOCKIUS LLP                          BAKER & McKENZIE LLP
          1111 Pennsylvania Ave., NW                           815 Connecticut Avenue, NW
13        Washington, DC 20004                                 Washington, D.C. 20006
          Telephone: (202) 739-5860                            Telephone: (202) 452-7000
14        clay.everett@morganlewis.com                         mark.hamer@bakermckenzie.com
15                                                             Craig Y. Lee
                                                               HUNTON ANDREWS KURTH LLP
16                                                             2200 Pennsylvania Ave., NW
                                                               Washington, D.C. 20037
17                                                             Telephone: (202) 955-1500
                                                               craiglee@huntonak.com
18

19

20          Dated: August 3, 2020                                  /s/ Qianwei Fu
                                                                       Qianwei Fu
21

22
23
24

25
26

27

28
                                            PROOF OF SERVICE
                               CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
 Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 35 of 95




                       EXHIBIT 2 TO

DECLARATION OF J. CLAYTON EVERETT, JR.
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 36 of 95




 1   Victoria Sims
     CUNEO GILBERT & LADUCA, LLP
 2   4725 Wisconsin Avenue, NW, Suite 200
 3   Washington, DC 20016
     Telephone: (202) 789-3960
 4   Facsimile: (202) 789-1813
     vicky@cuneolaw.com
 5
     Shawn M. Raiter
 6
     LARSON • KING, LLP
 7   30 East Seventh Street, Suite 2800
     Saint Paul, MN 55101
 8   Telephone: (651) 312-6518
     Facsimile: (651) 789-4818
 9   sraiter@larsonking.com
10   Interim Co-Lead Class Counsel for the
     Reseller Plaintiffs
11

12                              UNITED STATES DISTRICT COURT
13                           NORTHERN DISTRICT OF CALIFORNIA
14

15
     IN RE: HARD DISK DRIVE SUSPENSION                     Case No. 3:19-md-02918-MMC
16   ASSEMBLIES ANTITRUST LITIGATION
                                                           MDL No. 2918
17
                                                           RESELLER PLAINTIFFS’ FIRST SET
18                                                         OF INTERROGATORIES TO
     THIS DOCUMENT RELATES TO                              DEFENDANTS
19
     ALL ACTIONS
20

21

22   PROPOUNDING PARTIES:                  Reseller Plaintiffs

23   RESPONDING PARTY:                     NHK Spring Co., Ltd., NHK International Corporation,

24                                         NHK Spring (Thailand) Co., Ltd., NAT Peripheral (Dong

25                                         Guan) Co., Ltd., NAT Peripheral (H.K.) Co., Ltd., TDK

26                                         Corporation, Magnecomp Precision Technology Public Co.,

27                                         Ltd., Magnecomp Corporation, SAE Magnetics (H.K.) Ltd.,

28
                                                      1
                RESELLER PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO DEFENDANTS
                                          CASE NO. 3:19-md-02918-MMC
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 37 of 95




 1                                         Headway Technologies, Inc., and Hutchinson Technology

 2                                         Inc.

 3   SET NUMBER:                           One

 4          Pursuant to Federal Rules of Civil Procedure 26 and 33, Reseller Plaintiffs request that

 5   Defendants NHK Spring Co., Ltd., NHK International Corporation, NHK Spring (Thailand) Co.,

 6   Ltd., NAT Peripheral (Dong Guan) Co., Ltd., NAT Peripheral (H.K.) Co., Ltd., TDK Corporation,

 7   Magnecomp Precision Technology Public Co., Ltd., Magnecomp Corporation, SAE Magnetics

 8   (H.K.) Ltd., Headway Technologies, Inc., and Hutchinson Technology Inc. (collectively,

 9   “Defendants”) answer the following interrogatories within thirty (30) days of service and

10   supplement their interrogatory answers, as necessary, to comply with Federal Rule of Civil

11   Procedure 26(e).

12                                   I.       INTERROGATORIES

13   INTERROGATORY NO. 1

14          Identify and describe each customer to which You or Your affiliates, joint ventures, parent

15   companies, or subsidiaries sold or distributed HDD Suspension Assemblies or HDD Components

16   Incorporating Suspension Assemblies during the Relevant Time Period, including:

17          (a)     each customer’s name and address of its principal office or headquarters;

18          (b)     Your understanding of the lines of business each customer was in (e.g., whether the

19                  customer is a head manufacturer, disk drive manufacturer, or a distributor);

20          (c)     the manufacturers for whose products that customer’s products were destined and

21                  Finished Products they manufactured during the Relevant Time Period, as well as

22                  the destination of those Finished Products;

23          (d)     the type of HDD component products You sold or distributed to each customer

24                  (e.g., stand-alone Suspension Assemblies, head gimbal assemblies, head stack

25                  assemblies, head disk assemblies, etc.);

26
27

28
                                                      2
                  RESELLER PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO DEFENDANTS
                                          CASE NO. 3:19-md-02918-MMC
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 38 of 95




 1          (e)     the names and locations of the individuals for each customer with whom You

 2                  communicated to negotiate, sell, or distribute HDD Suspension Assemblies or

 3                  HDD Components Incorporating Suspension Assemblies;

 4          (f)     Your understanding of the geographic location where each customer took title to

 5                  the HDD Suspension Assemblies or HDD Components Incorporating Suspension

 6                  Assemblies, including the basis for such understanding;

 7          (g)     any ownership interest You had in the customer at any time during the Relevant

 8                  Time Period; and

 9          (h)     any other suppliers of HDD Suspension Assemblies or HDD Components

10                  Incorporating Suspension Assemblies who also sold such products to the customer

11                  during the Relevant Time Period.

12   INTERROGATORY NO. 2

13          Describe each instance in which You instituted a price increase, price decrease, or supply

14   restriction (including capacity or shipment restrictions) for HDD Suspension Assemblies and/or

15   HDD Components Incorporating Suspension Assemblies during the Relevant Time Period.

16   “Describe” means to state, for each instance, when the decision was taken, to what products the

17   decision related, when it was announced to customers, when the decision was implemented, the

18   amount of the price increase or decrease, and extent to which supply was restricted.

19   INTERROGATORY NO. 3

20          With respect to Your guilty plea and/or leniency application(s) in connection with

21   governmental investigations of Your business for HDD Suspension Assemblies and/or HDD

22   Components Incorporating Suspension Assemblies, state all facts that support Your guilty plea

23   and/or leniency application(s), identify the Persons with whom You conspired and/or reached

24   agreements to refrain from competing on prices for, fix the prices of, and allocate market shares

25   for, HDD Suspension Assemblies, identify all Persons with knowledge of the factual basis for

26   Your guilty plea and/or leniency application(s), identify the volume of commerce covered by or
27   agreed to in said guilty plea or leniency application(s), and identify all individuals “carved out” of

28
                                                       3
                  RESELLER PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO DEFENDANTS
                                          CASE NO. 3:19-md-02918-MMC
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 39 of 95




 1   any protection from prosecution provided by Your guilty plea and/or leniency application(s).

 2   INTERROGATORY NO. 4

 3          Identify and describe Your and Your affiliates’, joint ventures’, parent companies’, or

 4   subsidiaries’ fabrication facilities for HDD Suspension Assemblies or HDD Components

 5   Incorporating Suspension Assemblies during the Relevant Time Period, including:

 6          (a)     the name and address of each facility;

 7          (b)     the owners of the facility;

 8          (c)     the highest-ranking employee at the facility and his or her duration of employment

 9                  at the facility;

10          (d)     the start and end-date of production operations at each facility;

11          (e)     description of technology and generation for HDD Suspension Assemblies or HDD

12                  components incorporating Suspension Assemblies manufactured at each

13                  fabrication facility;

14          (f)     the amount and nature of each product produced at each facility;

15          (g)     the geographic destination of the products produced at each facility;

16          (h)     description of the information contained on the products including all labels and

17                  brand identifiers;

18          (i)     the number of lines at each facility and products produced by line;

19          (j)     the methods used to track production capacity, capacity utilization, and inventory

20                  levels at each facility; and

21          (k)     the monthly capacity-utilization rates for each facility and line within each facility.

22

23

24

25

26
27

28
                                                        4
                  RESELLER PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO DEFENDANTS
                                            CASE NO. 3:19-md-02918-MMC
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 40 of 95




 1                                         II.    DEFINITIONS

 2          1.      The following rules of construction shall apply to all discovery requests:

 3                  (a)     The connectives “And” and “Or” shall be construed either disjunctively or

 4   conjunctively as necessary to bring within the scope of the discovery request all responses that

 5   might otherwise be construed to be outside of its scope;

 6                  (b)     “Including” shall be construed to mean “without limitation”;

 7                  (c)     “Relating to,” “regarding,” or “with respect to” mean, without limitation,

 8   the following concepts: discussing, describing, reflecting, dealing with, pertaining to, analyzing,

 9   evaluating, estimating, constituting, studying, surveying, projecting, assessing, recording,

10   summarizing, criticizing, reporting, commenting, or otherwise involving, in whole or in part; and

11                  (d)     The use of the singular form of any word includes the plural and vice versa.

12          2.      “Communication(s)” means, without limitation, any disclosure, transfer, or

13   exchange of information, opinions, ideas or thoughts, by any means, including but not limited to

14   face-to-face meetings; written, recorded, electronic, or oral communications; or otherwise, at any

15   time or place under any circumstances. This definition shall include communication via social

16   media, including, but not limited to, information, opinions, ideas, or thoughts, posted on or

17   transmitted through social networking platforms (e.g., LinkedIn, Facebook, Instagram), digital

18   file-sharing services (e.g., Dropbox), blogs and microblogs (e.g., Twitter, Tumblr), Voice Over

19   Internet Protocol services (e.g., Skype, Zoom), and/or instant messages (e.g., Facebook

20   Messenger, WhatsApp, WeChat). The phrase “communication between” is defined to include

21   instances where one party addresses the other party but the other party does not necessarily

22   respond.

23          3.      “Defendant” means any person or entity named as a defendant in the End-User

24   Consolidated Class Action Complaint (ECF No. 167, Case No. 19-md-02918-MMC), in the

25   Reseller Plaintiffs’ Corrected Consolidated Amended Complaint (ECF No. 190, Case No. 19-md-

26   02918-MMC), or in the Seagate Plaintiffs’ Complaint (ECF No. 1, Case No. 20-cv-01217-MMC)
27   at the time responses to these Interrogatories are served.

28
                                                      5
                 RESELLER PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO DEFENDANTS
                                          CASE NO. 3:19-md-02918-MMC
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 41 of 95




 1          4.        “Document(s)” shall mean and include all recorded information of any kind,

 2   including “writings,” “recordings” or “photographs” as those terms are defined in Federal Rule of

 3   Civil Procedure 34 and Federal Rule of Evidence 1001. Without limiting the generality of the

 4   foregoing, the term “Documents” includes both hard copy Documents as well as electronically

 5   stored data files including e-mail, instant messaging, shared network files and databases. With

 6   respect to electronically stored data, “Documents” also includes, without limitation, any data on

 7   magnetic or optical storage media (e.g., servers, storage area networks, hard drives, backup tapes,

 8   CDs, DVDs, thumb flash drives, floppy disks or any other type of portable storage device, etc.)

 9   stored as an “active” or backup file, in its native format.

10          5.        “Employee” means any individual currently in the employ of, or at any time

11   employed by, or acting as the agent of a Defendant as defined herein.

12          6.        “Finished Products” means finished goods containing HDD Suspension

13   Assemblies, including portable and external HDDs, desktop and laptop computers, game consoles,

14   set-top boxes/DVRs, network servers, workstations, network video recorders, enterprise storage

15   arrays, printers, and copy machines.

16          7.         “HDD Suspension Assemblies” or “Suspension Assemblies” refers to components

17   used in hard disk drives (“HDD”) which hold the recording heads in close proximity to the disks

18   and provide the electrical connection from the recording heads to the HDD’s circuitry.

19          8.        “HDD Components Incorporating Suspension Assemblies” refers to head gimbal

20   assemblies (“HGAs”), head disk assemblies (“HDAs”), head stack assemblies (“HSAs”), head

21   assemblies, or any other subassemblies of HDDs that contain Suspension Assemblies.

22          9.        “Meeting(s)” means, without limitation, any assembly, event, convocation,

23   encounter, or contemporaneous presence of two or more persons for any purpose, whether planned

24   or arranged, scheduled or not.

25          10.       “Person” or “Persons” means any natural person, corporation, or partnership,

26   proprietorship, joint venture, or any business, legal, or government entity, organization, or
27   association.

28
                                                       6
                    RESELLER PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO DEFENDANTS
                                          CASE NO. 3:19-md-02918-MMC
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 42 of 95




 1          11.     “You” and “Your” mean the responding Defendant, its predecessors (including

 2   acquired entities), successors, subsidiaries, departments, divisions, units, joint ventures and/or

 3   affiliates, including, without limitation, any organization or entity which the responding Defendant

 4   manages or controls, together with all present and former directors, officers, employees, agents,

 5   representatives or any Persons acting or purporting to act on behalf of the responding Defendant.

 6                                III.    RELEVANT TIME PERIOD

 7          Unless otherwise noted, the term “Relevant Time Period” means the period January 1, 2003

 8   through the present.

 9                                       IV.     INSTRUCTIONS

10          1.      The obligation to answer these interrogatories is continuing pursuant to Rule 26(e)

11   of the Federal Rules of Civil Procedure. If at any time after answering these interrogatories the

12   responding party discovers additional information that will make the answers to these

13   interrogatories more complete or correct, the responding party must amend the answers as soon as

14   reasonably possible.

15          2.      If the responding party elects to produce business records in response to an

16   interrogatory pursuant to Federal Rule of Civil Procedure 33(d), the responding party shall produce

17   the records as they are kept in the usual course of business or shall organize and label them to

18   correspond with the interrogatory. The manner and format of the production shall comply with

19   the Stipulation and Order Regarding Production of Electronically Stored Information and Hard

20   Copy Documents, ECF No. 218 and 218-1. If the Document is being produced in its native

21   electronic format (allowing the Document to retain its metadata), identify the Document using its

22   hash or other appropriate electronic identification and identify the interrogatories to which the

23   Document is responsive. If the Document is not being produced in electronic form, identify the

24   Document using the applicable bates numbers or specifically identify the type of Document being

25   produced (e.g., letter, memorandum, contract, invoice, etc.), its date and author(s), its custodian,

26   and every person to whom such Document or any copy thereof was given or sent. For all
27   Documents produced pursuant to Rule 33(d), identify the name of the employee, officer, or agent

28
                                                      7
                  RESELLER PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO DEFENDANTS
                                         CASE NO. 3:19-md-02918-MMC
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 43 of 95




 1   certifying the Document as business records.

 2          3.      If any answer to an interrogatory or part thereof is withheld on a claim of privilege

 3   or constitutes attorney work product such that the responding party will not respond to the

 4   interrogatory, please provide a written statement describing each and every fact or basis upon

 5   which the purported privilege or claim of work product is asserted.

 6   Dated: August 3, 2020

 7     /s/ Victoria Sims                             /s/ Shawn M. Raiter
       Victoria Sims                                 Shawn M. Raiter
 8     CUNEO GILBERT & LADUCA,                       LARSON • KING, LLP
       LLP                                           30 East Seventh Street, Suite 2800
 9     4725 Wisconsin Avenue, NW, Suite              Saint Paul, MN 55101
       200                                           Telephone: (651) 312-6518
10     Washington, DC 20016                          Facsimile: (651) 789-4818
       Telephone: (202) 789-3960                     sraiter@larsonking.com
11     Facsimile: (202) 789-1813
       vicky@cuneolaw.com
12

13   Interim Co-Lead Class Counsel for the
     Reseller Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      8
                 RESELLER PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO DEFENDANTS
                                         CASE NO. 3:19-md-02918-MMC
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 44 of 95




 1                                          PROOF OF SERVICE

 2          I, Victoria Sims, declare under penalty of perjury:

 3          I am a citizen of the United States and employed by Cuneo Gilbert & LaDuca, LLP. I am

 4   over the age of eighteen years and not a party to the within entitled action. My business address

 5   is 4725 Wisconsin Ave. NW Washington, DC 20016.

 6          On August 3, 2020, I served the following document in the manner indicated below:

 7          1. RESELLER PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO
               DEFENDANTS
 8

 9          ☒       ELECTRONIC MAIL: by causing said document to be served electronically to
10   the email addresses set forth below.

11
          J. Clayton Everett, Jr.                              Mark H. Hamer
12        MORGAN, LEWIS & BOCKIUS LLP                          BAKER & McKENZIE LLP
          1111 Pennsylvania Ave., NW                           815 Connecticut Avenue, NW
13        Washington, DC 20004                                 Washington, D.C. 20006
          Telephone: (202) 739-5860                            Telephone: (202) 452-7000
14        clay.everett@morganlewis.com                         mark.hamer@bakermckenzie.com

15                                                             Craig Y. Lee
                                                               HUNTON ANDREWS KURTH LLP
16                                                             2200 Pennsylvania Ave., NW
                                                               Washington, D.C. 20037
17                                                             Telephone: (202) 955-1500
                                                               craiglee@huntonak.com
18

19

20          Dated: August 3, 2020
                   Washington, DC                                    /s/ Victoria Sims
21                                                                       Victoria Sims

22

23

24

25

26
27

28

                                               PROOF OF SERVICE
                                            CASE NO. 3:19-md-02918-MMC
 Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 45 of 95




                       EXHIBIT 3 TO

DECLARATION OF J. CLAYTON EVERETT, JR.
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 46 of 95




1    Christopher T. Micheletti
     ZELLE LLP
2    44 Montgomery St., Suite 3400
     San Francisco, CA 94104
3    Telephone: (415) 693-0700
     Facsimile: (415) 693-0770
4    cmicheletti@zelle.com

5    Aaron M. Sheanin
     ROBINS KAPLAN LLP
6    2440 West El Camino Real, Suite 100
     Mountain View, CA 94040
7    Telephone: (650) 784-4040
     Facsimile: (650) 784-4041
8    asheanin@robinskaplan.com

9    Interim Co-Lead Class Counsel for the
     End-User Plaintiffs
10

11
                              UNITED STATES DISTRICT COURT
12
                           NORTHERN DISTRICT OF CALIFORNIA
13
14
     IN RE: HARD DISK DRIVE SUSPENSION                 Case No. 3:19-md-02918-MMC
15   ASSEMBLIES ANTITRUST LITIGATION
                                                       MDL No. 2918
16
                                                       END-USER PLAINTIFFS’ FIRST SET
17                                                     OF INTERROGATORIES TO
     THIS DOCUMENT RELATES TO                          DEFENDANTS
18
     ALL ACTIONS
19

20
21   PROPOUNDING PARTIES:              End-User Plaintiffs
22   RESPONDING PARTY:                 NHK Spring Co., Ltd., NHK International Corporation,
23                                     NHK Spring (Thailand) Co., Ltd., NAT Peripheral (Dong
24                                     Guan) Co., Ltd., NAT Peripheral (H.K.) Co., Ltd., TDK
25                                     Corporation, Magnecomp Precision Technology Public Co.,
26                                     Ltd., Magnecomp Corporation, SAE Magnetics (H.K.) Ltd.,
27                                     Headway Technologies, Inc., and Hutchinson Technology
28
                                                  1
               END-USER PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO DEFENDANTS
                                      CASE NO. 3:19-md-02918-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 47 of 95




1                                           Inc.

2    SET NUMBER:                            One

3           Pursuant to Federal Rules of Civil Procedure 26 and 33, End-User Plaintiffs request that

4    Defendants NHK Spring Co., Ltd., NHK International Corporation, NHK Spring (Thailand) Co.,

5    Ltd., NAT Peripheral (Dong Guan) Co., Ltd., NAT Peripheral (H.K.) Co., Ltd., TDK Corporation,

6    Magnecomp Precision Technology Public Co., Ltd., Magnecomp Corporation, SAE Magnetics

7    (H.K.) Ltd., Headway Technologies, Inc., and Hutchinson Technology Inc. (collectively,

8    “Defendants”) answer the following interrogatories within thirty (30) days of service and

9    supplement their interrogatory answers, as necessary, to comply with Federal Rule of Civil

10   Procedure 26(e).

11                                    I.       INTERROGATORIES

12   INTERROGATORY NO. 1

13          Identify all Meetings and Communications between You and any other producer(s) or

14   seller(s) of HDD Suspension Assemblies or HDD Components Incorporating Suspension

15   Assemblies, including Defendants (but not entities wholly owned by You at the time of the

16   Meeting or Communication), in which pricing, price increase announcements, terms or conditions

17   of sales, profit margins or market share, forecasting, supply, demand, intellectual property cross-

18   licensing, production/output levels, inventory, customers, customer product lines, product plans,

19   product roadmaps, capacity utilization, shipments, shipment volumes, designs, or sales for HDD

20   Suspension Assemblies or HDD Components Incorporating Suspension Assemblies during the

21   Relevant Time Period were among the topics of the Meeting or Communication. “Identify” means

22   to provide the date and location of the Meeting or Communication; name the person(s) who

23   attended and/or participated in the Meeting or Communication and his or her employer at the time

24   of the Meeting or Communication; describe the subject matter discussed and any information You

25   provided or received; describe all agreements reached; and state the product(s) that were the

26   subject of the Communication or Meeting by product name, number, model, model number,

27   program, RFP, and customer. Please also identify all persons You believe or have reason to believe

28
                                                       2
                END-USER PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO DEFENDANTS
                                           CASE NO. 3:19-md-02918-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 48 of 95




1    have personal knowledge of the Meeting or Communication, and all Documents that constitute,

2    memorialize, or reflect the Meeting or Communication, or other information requested in this

3    Interrogatory.

4    INTERROGATORY NO. 2

5           Identify each actual and proposed agreement (oral, written, or implied) between You and

6    any producer(s) or seller(s) of HDD Suspension Assemblies or HDD Components Incorporating

7    Suspension Assemblies, including Defendants (but not entities wholly owned by You at the time

8    of the agreement), relating to prices or pricing, production/output levels, supply, intellectual

9    property cross-licensing, customers, market shares or market allocations, inventory levels,

10   shipments, shipment volumes, or designs for HDD Suspension Assemblies or HDD Components

11   Incorporating Suspension Assemblies during the Relevant Time Period. “Identify” means to

12   provide the name of the parties to the actual or proposed agreement; state whether the agreement

13   was entered, when the agreement was proposed or entered, and the terms of the agreement; state

14   whether the agreement was amended or renewed and the circumstances under which such

15   amendment or renewal occurred; state how the agreement was proposed or entered (by in-person

16   meeting, oral communication, or written communication) and where the meeting occurred; state

17   the product(s) that were the subject of the actual or proposed agreement by product name, number,

18   model, model number, program, RFP, and customer. If You withdrew from the agreement, state

19   the circumstances under which You withdrew. Please also identify all persons You believe or

20   have reason to believe have personal knowledge of the agreement and all Documents that

21   constitute, memorialize, or reflect the agreement and any amendment or renewal, or terms thereof,

22   or other information requested in this Interrogatory.

23   INTERROGATORY NO. 3

24          Identify each current and former Employee who has or had any non-clerical responsibility

25   for recommending, reviewing, setting, communicating, or approving prices for, price increase

26   announcements, production, bids or quotes related to, determining shipments or shipment volumes

27   of, or setting or restricting capacity utilization for facilities manufacturing, Your HDD Suspension

28
                                                      3
                 END-USER PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO DEFENDANTS
                                         CASE NO. 3:19-md-02918-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 49 of 95




1    Assemblies and/or HDD Components Incorporating Suspension Assemblies during the Relevant

2    Time Period, as well as his or her manager or managers. For each person identified, as well as any

3    other individual listed on Exhibit A, identify the following:

4           (a)     full legal name and any informal names or nicknames associated with the person;

5           (b)     current employer and title;

6           (c)     current (or last known) business address;

7           (d)     current (or last known) residence address;

8           (e)     date of separation for any former Employee;

9           (f)     date of last Communication with any former Employee;

10          (g)     all titles, roles, locations, and the division or unit of the company associated with

11                  the Employee, including the time periods associated with each;

12          (h)     a description of the responsibilities held by the Employee in each of his or her titles

13                  or roles;

14          (i)     all company-issued telephone numbers and associated carriers, whether landline or

15                  cellular, used by the Employee;

16          (j)     all personal telephone numbers and associated carriers, whether landline or cellular,

17                  used by the Employee, if ever used for a business purpose;

18          (k)     the Employee’s company-issued email addresses and private email accounts if ever

19                  used for a business purpose;

20          (l)     the Employee’s social media accounts, including user name or handle, if ever used

21                  for a business purpose; and

22          (m)     the dates of use for all telephone numbers, email addresses, and social media

23                  accounts.

24   INTERROGATORY NO. 4

25          Identify and describe Your corporate structure as it relates to the research, development,

26   manufacture, sale, marketing, and distribution of HDD Suspension Assemblies or HDD

27   Components Incorporating Suspension Assemblies during the Relevant Time Period, including

28
                                                      4
                  END-USER PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO DEFENDANTS
                                         CASE NO. 3:19-md-02918-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 50 of 95




1    Your departments, divisions, and units; their functions; and the present or former personnel with

2    responsibilities for these functions, including those with managerial responsibility for pricing.

3                                         II.     DEFINITIONS

4           1.      The following rules of construction shall apply to all discovery requests:

5                   (a)     The connectives “And” and “Or” shall be construed either disjunctively or

6    conjunctively as necessary to bring within the scope of the discovery request all responses that

7    might otherwise be construed to be outside of its scope;

8                   (b)     “Including” shall be construed to mean “without limitation”;

9                   (c)     “Relating to,” “regarding,” or “with respect to” mean, without limitation,

10   the following concepts: discussing, describing, reflecting, dealing with, pertaining to, analyzing,

11   evaluating, estimating, constituting, studying, surveying, projecting, assessing, recording,

12   summarizing, criticizing, reporting, commenting, or otherwise involving, in whole or in part; and

13                  (d)     The use of the singular form of any word includes the plural and vice versa.

14          2.      “Communication(s)” means, without limitation, any disclosure, transfer, or

15   exchange of information, opinions, ideas or thoughts, by any means, including but not limited to

16   face-to-face meetings; written, recorded, electronic, or oral communications; or otherwise, at any

17   time or place under any circumstances. This definition shall include communication via social

18   media, including, but not limited to, information, opinions, ideas, or thoughts, posted on or

19   transmitted through social networking platforms (e.g., LinkedIn, Facebook, Instagram), digital

20   file-sharing services (e.g., Dropbox), blogs and microblogs (e.g., Twitter, Tumblr), Voice Over

21   Internet Protocol services (e.g., Skype, Zoom), and/or instant messages (e.g., Facebook

22   Messenger, WhatsApp, WeChat). The phrase “communication between” is defined to include

23   instances where one party addresses the other party but the other party does not necessarily

24   respond.

25          3.      “Defendant” means any person or entity named as a defendant in the End-User

26   Consolidated Class Action Complaint (ECF No. 167, Case No. 19-md-02918-MMC), in the

27   Reseller Plaintiffs’ Corrected Consolidated Amended Complaint (ECF No. 190, Case No. 19-md-

28
                                                      5
                 END-USER PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO DEFENDANTS
                                          CASE NO. 3:19-md-02918-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 51 of 95




1    02918-MMC), or in the Seagate Plaintiffs’ Complaint (ECF No. 1, Case No. 20-cv-01217-MMC)

2    at the time responses to these interrogatories are served.

3           4.      “Document(s)” shall mean and include all recorded information of any kind,

4    including “writings,” “recordings” or “photographs” as those terms are defined in Federal Rule of

5    Civil Procedure 34 and Federal Rule of Evidence 1001. Without limiting the generality of the

6    foregoing, the term “Documents” includes both hard copy Documents as well as electronically

7    stored data files including e-mail, instant messaging, shared network files and databases. With

8    respect to electronically stored data, “Documents” also includes, without limitation, any data on

9    magnetic or optical storage media (e.g., servers, storage area networks, hard drives, backup tapes,

10   CDs, DVDs, thumb flash drives, floppy disks or any other type of portable storage device, etc.)

11   stored as an “active” or backup file, in its native format.

12          5.      “Employee” means any individual currently in the employ of, or at any time

13   employed by, or acting as the agent of a Defendant as defined herein.

14          6.       “HDD Suspension Assemblies” or “Suspension Assemblies” refers to components

15   used in hard disk drives (“HDD”) which hold the recording heads in close proximity to the disks

16   and provide the electrical connection from the recording heads to the HDD’s circuitry.

17          7.      “HDD Components Incorporating Suspension Assemblies” refers to head gimbal

18   assemblies (“HGAs”), head disk assemblies (“HDAs”), head stack assemblies (“HSAs”), head

19   assemblies, or any other subassemblies of HDDs that contain Suspension Assemblies.

20          8.      “Meeting(s)” means, without limitation, any assembly, event, convocation,

21   encounter, or contemporaneous presence of two or more persons for any purpose, whether planned

22   or arranged, scheduled or not.

23          9.      “You” and “Your” mean the responding Defendant, its predecessors (including

24   acquired entities), successors, subsidiaries, departments, divisions, units, joint ventures and/or

25   affiliates, including, without limitation, any organization or entity which the responding Defendant

26   manages or controls, together with all present and former directors, officers, employees, agents,

27   representatives or any Persons acting or purporting to act on behalf of the responding Defendant.

28
                                                       6
                 END-USER PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO DEFENDANTS
                                          CASE NO. 3:19-md-02918-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 52 of 95




1                                 III.    RELEVANT TIME PERIOD

2           Unless otherwise noted, the term “Relevant Time Period” means the period January 1, 2003

3    through the present.

4                                        IV.     INSTRUCTIONS

5           1.      The obligation to answer these interrogatories is continuing pursuant to Rule 26(e)

6    of the Federal Rules of Civil Procedure. If at any time after answering these interrogatories the

7    responding party discovers additional information that will make the answers to these

8    interrogatories more complete or correct, the responding party must amend the answers as soon as

9    reasonably possible.

10          2.      If the responding party elects to produce business records in response to an

11   interrogatory pursuant to Federal Rule of Civil Procedure 33(d), the responding party shall produce

12   the records as they are kept in the usual course of business or shall organize and label them to

13   correspond with the interrogatory. The manner and format of the production shall comply with

14   the Stipulation and Order Regarding Production of Electronically Stored Information and Hard

15   Copy Documents, ECF No. 218 and 218-1. If the Document is being produced in its native

16   electronic format (allowing the Document to retain its metadata), identify the Document using its

17   hash or other appropriate electronic identification and identify the interrogatories to which the

18   Document is responsive. If the Document is not being produced in electronic form, identify the

19   Document using the applicable bates numbers or specifically identify the type of Document being

20   produced (e.g., letter, memorandum, contract, invoice, etc.), its date and author(s), its custodian,

21   and every person to whom such Document or any copy thereof was given or sent. For all

22   Documents produced pursuant to Rule 33(d), identify the name of the employee, officer, or agent

23   certifying the Document as business records.

24          3.      If any answer to an interrogatory or part thereof is withheld on a claim of privilege

25   or constitutes attorney work product such that the responding party will not respond to the

26   interrogatory, please provide a written statement describing each and every fact or basis upon

27   which the purported privilege or claim of work product is asserted.

28
                                                      7
                 END-USER PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO DEFENDANTS
                                         CASE NO. 3:19-md-02918-MMC
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 53 of 95




1    Dated: August 3, 2020

2    /s/ Christopher T. Micheletti              /s/ Aaron M. Sheanin
     Christopher T. Micheletti                  Aaron M. Sheanin
3    ZELLE LLP                                  ROBINS KAPLAN LLP
4    44 Montgomery St., Suite 3400              2440 West El Camino Real, Suite 100
     San Francisco, CA 94104                    Mountain View, CA 94040
5    Telephone: (415) 693-0700                  Telephone: (650) 784-4040
     Facsimile: (415) 693-0770                  Facsimile: (650) 784-4041
6    cmicheletti@zelle.com                      asheanin@robinskaplan.com
7
8    Interim Co-Lead Class Counsel for the
     End-User Plaintiffs
9
10

11
12

13
14

15
16

17
18

19

20
21

22

23
24

25
26

27

28
                                                  8
               END-USER PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO DEFENDANTS
                                      CASE NO. 3:19-md-02918-MMC
Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 54 of 95




             EXHIBIT A
 Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 55 of 95




                                NHK Employees
          Takehiko Amaki                               Yuichi Nagase
          Toshiyuki Aoyagi                            Isamu Ninomiya
           Masashi Chiba                              Kazuhiko Otake
         Masahiro Futakami                             Kunihiko Saika
         Hitoshi Hashimoto                              Kenji Sasaki
           Akihiro Honda                             Susumu Senkawa
       Richard “Skipp” Harvey                          Toru Sugiyama
           Yusuke Inami                                Keiichi Suzuki
           Hironori Kajii                               Hiroshi Takei
            Takao Kiriya                             Kazumi Tamamura
            Masaru Koda                               Hiroyuki Tamura
         Junichiro Mizutani                         Tsutomu Yamaguchi
            Kenji Nagai
                                TDK Employees
          Kenichiro Arimura                            Rick McHone
           Steven Campbell                        Wichai Mekadenamporn
             Wenjie Chen                                John Miller
             Arun Dhawan                               Yew Ah Ming
          Amaninder Dhillon                       Stephen Andrew Misuta
             Moris Dovek                               Giichi Nagata
             Todd Drahos                            Chaiyatat Namsubin
              Peter Hahn                              Akihiko Negishi
           Toshimi Hamada                                 T.S. Ng
             Richard Han                               Tuan Nguyen
            Keisuke Igarashi                          Hidetomo Nishi
              Koji Inada                           Archit Nunvititpongse
           Shigenao Ishiguro                            Albert Ong
           Masato Ishikawa                              Gary Pester
        Michael (“Jake”) Jacoby                 Henry James (“Hank”) Pselos
          Takehiro Kamigama                        Thana Ratnaubonchai
            Shigeki Kimura                           Frank Ruttenberg
           Atsuo Kobayashi                            Hajime Sawabe
             Mark Lazatin                            Sommit Suksersee
         Peter Lim Chee Shan                        Sivaporn Temanon
 Wing Sun Clarence Lo (“Clarence Lo”)                  Tetsuya Ueda
      Lo Kwok Fai (“Frankie Lo”)                       David Wagner
Thiti Makarabhiromya (“Makarabhirom”)                 Hai Ming Zhou
             Ken Martini
                                  HTI Employees
          Creighton Burrows                            Keith Johnson
             Mark Cosner                                 Rick Nass
         Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 56 of 95




1                                           PROOF OF SERVICE

2           I, Qianwei Fu, declare under penalty of perjury:

3           I am a citizen of the United States and employed by Zelle LLP. I am over the age of

4    eighteen years and not a party to the within entitled action. My business address is 44 Montgomery

5    St., Suite 3400, San Francisco, CA 94104.

6           On August 3, 2020, I served the following document in the manner indicated below:

7           1. END-USER PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO
8              DEFENDANTS

9           ☒       ELECTRONIC MAIL: by causing said document to be served electronically to
10   the email addresses set forth below.

11
          J. Clayton Everett, Jr.                               Mark H. Hamer
12        MORGAN, LEWIS & BOCKIUS LLP                           BAKER & McKENZIE LLP
          1111 Pennsylvania Ave., NW                            815 Connecticut Avenue, NW
13        Washington, DC 20004                                  Washington, D.C. 20006
          Telephone: (202) 739-5860                             Telephone: (202) 452-7000
14        clay.everett@morganlewis.com                          mark.hamer@bakermckenzie.com

15                                                              Craig Y. Lee
                                                                HUNTON ANDREWS KURTH LLP
16                                                              2200 Pennsylvania Ave., NW
                                                                Washington, D.C. 20037
17                                                              Telephone: (202) 955-1500
                                                                craiglee@huntonak.com
18

19

20          Dated: August 3, 2020                                    /s/ Qianwei Fu
                                                                         Qianwei Fu
21

22

23
24

25
26

27

28

                                               PROOF OF SERVICE
                                            CASE NO. 3:19-md-02918-MMC
 Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 57 of 95




                       EXHIBIT 4 TO

DECLARATION OF J. CLAYTON EVERETT, JR.
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 58 of 95




 1   Kenneth R. O’Rourke
     Jeff VanHooreweghe
 2   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 3
     One Market Plaza
 4   Spear Tower, Suite 3300
     San Francisco, CA 94105
 5   Telephone: (415) 947-2000
     Facsimile: (415) 947-2099
 6   korourke@wsgr.com
     jvanhooreweghe@wsgr.com
 7

 8   Mikaela E. Evans-Aziz (admitted pro hac vice)
     WILSON SONSINI GOODRICH & ROSATI
 9   Professional Corporation
     1301 Avenue of the Americas, 40th Floor
10   New York, NY 10019
11   Telephone: (212) 497-7710
     Facsimile: (212) 999-5899
12   mevansaziz@wsgr.com

13   Counsel for Plaintiffs Seagate Technology LLC,
     Seagate Technology (Thailand) Ltd., Seagate
14   Singapore International Headquarters Pte. Ltd.,
     and Seagate Technology International
15

16

17
                               UNITED STATES DISTRICT COURT
18
                            NORTHERN DISTRICT OF CALIFORNIA
19

20
     IN RE: HARD DISK DRIVE SUSPENSION                   Case Nos. 3:19-md-02918-MMC
21   ASSEMBLIES ANTITRUST LITIGATION                               3:20-cv-01217-MMC

22                                                       MDL No. 2918

23                                                       SEAGATE’S FIRST SET OF
     THIS DOCUMENT RELATES TO                            INTERROGATORIES TO
24                                                       DEFENDANTS
     ALL ACTIONS
25

26

27

28

                     SEAGATE’S FIRST SET OF INTERROGATORIES TO DEFENDANTS
                              CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 59 of 95




 1   PROPOUNDING PARTIES:                 Seagate Plaintiffs

 2   RESPONDING PARTY:                    NHK Spring Co., Ltd., NHK International Corporation,

 3                                        NHK Spring (Thailand) Co., Ltd., NAT Peripheral (Dong

 4                                        Guan) Co., Ltd., NAT Peripheral (H.K.) Co., Ltd., TDK

 5                                        Corporation, Magnecomp Precision Technology Public Co.,

 6                                        Ltd., Magnecomp Corporation, SAE Magnetics (H.K.) Ltd.,

 7                                        Headway Technologies, Inc., and Hutchinson Technology

 8                                        Inc.

 9   SET NUMBER:                          One

10          Pursuant to Federal Rules of Civil Procedure 26 and 33, Seagate Plaintiffs request that

11   Defendants NHK Spring Co., Ltd., NHK International Corporation, NHK Spring (Thailand) Co.,

12   Ltd., NAT Peripheral (Dong Guan) Co., Ltd., NAT Peripheral (H.K.) Co., Ltd., TDK Corporation,

13   Magnecomp Precision Technology Public Co., Ltd., Magnecomp Corporation, SAE Magnetics

14   (H.K.) Ltd., Headway Technologies, Inc., and Hutchinson Technology Inc. (collectively,

15   “Defendants”) answer the following interrogatories according to the Definitions and Instructions

16   set forth herein within thirty (30) days of service and supplement their interrogatory answers, as

17   necessary, to comply with Federal Rule of Civil Procedure 26(e).

18                                   I.      INTERROGATORIES

19   INTERROGATORY NO. 1

20          Identify all Meetings and Communications that You or someone on Your behalf or with

21   Your knowledge or approval had with an Employee or representative of another Defendant during

22   the Relevant Time Period at which or about which the pricing of HDD Suspension Assemblies or

23   HDD Components Incorporating Suspension Assemblies to Seagate, Western Digital, Samsung,

24   or Toshiba was a topic of the Meeting or Communication, other than Meetings and

25   Communications restricted to only Employees or representatives of entities wholly owned by You

26   at the time of the Meeting or Communication, including:

27

28
                                                     1
                      SEAGATE’S FIRST SET OF INTERROGATORIES TO DEFENDANTS
                               CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 60 of 95




 1          (a)    all participants in the Meeting or Communication, and their employers at the time

 2                 of the Meeting or Communication;

 3          (b)    the date of the Meeting or Communication;

 4          (c)    the topics addressed during or in the Meeting or Communication;

 5          (d)    any information You provided or received;

 6          (e)    the purpose of the Meeting or Communication;

 7          (f)    whether or not the Meeting or Communication was part of a violation of the

 8                 Sherman Act, California Cartwright Act, or Minnesota Antitrust Law;

 9          (g)    all Persons You or Your representatives believe or have reason to believe have

10                 personal knowledge of the Meeting or Communication; and

11          (h)    all Documents that constitute, memorialize, reflect, or refer to the Meeting or

12                 Communication, or other information requested in this interrogatory.

13   INTERROGATORY NO. 2

14          Identify all Meetings and Communications that You or someone on Your behalf or with

15   Your knowledge or approval had with an Employee or representative of another Defendant during

16   the Relevant Time Period at which or about which the forecasting, supply, demand, product lines,

17   product plans, or product roadmaps with respect to the sale of HDD Suspension Assemblies or

18   HDD Components Incorporating Suspension Assemblies to Seagate, Western Digital, Samsung,

19   or Toshiba was a topic of the Meeting or Communication, other than Meetings and

20   Communications restricted to only Employees or representatives of entities wholly owned by You

21   at the time of the Meeting or Communication, including:

22          (a)    all participants in the Meeting or Communication, and their employers at the time

23                 of the Meeting or Communication;

24          (b)    the date of the Meeting or Communication;

25          (c)    the topics addressed during or in the Meeting or Communication;

26          (d)    any information You provided or received;

27          (e)    the purpose of the Meeting or Communication;

28
                                                     2
                      SEAGATE’S FIRST SET OF INTERROGATORIES TO DEFENDANTS
                               CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 61 of 95




 1          (f)     whether or not the Meeting or Communication was part of a violation of the

 2                  Sherman Act, California Cartwright Act, or Minnesota Antitrust Law;

 3          (g)     all Persons You or Your representatives believe or have reason to believe have

 4                  personal knowledge of the Meeting or Communication; and

 5          (h)     all Documents that constitute, memorialize, reflect, or refer to the Meeting or

 6                  Communication, or other information requested in this interrogatory.

 7   INTERROGATORY NO. 3

 8          Other than agreements entered into with Seagate, Western Digital, Samsung, or Toshiba,

 9   identify each agreement (oral, written, or implied) that You or anyone on Your behalf or with Your

10   knowledge or Your approval entered into during the Relevant Time Period concerning pricing or

11   supply of HDD Suspension Assemblies or HDD Components Incorporating Suspension

12   Assemblies to Seagate, Western Digital, Samsung, or Toshiba, including:

13          (a)     all parties to the agreement and to any amendment or renewal;

14          (b)     the date of the agreement and any amendment or renewal;

15          (c)     the Meeting(s) at which, or the Communication(s) in which, the agreement and any

16                  amendment or renewal were reached;

17          (d)     whether the agreement and any amendment or renewal was oral, written, or

18                  implied;

19          (e)     the terms of the agreement and any amendment or renewal;

20          (f)     the purpose of the agreement and any amendment or renewal;

21          (g)     the ending date, if any, of the agreement and any amendment or renewal;

22          (h)     the reason the agreement and any amendment or renewal came to an end;

23          (i)     whether or not the agreement and any amendment or renewal violated the Sherman

24                  Act, California Cartwright Act, or Minnesota Antitrust Law;

25          (j)     all Persons You or Your representatives believe or have reason to believe have

26                  personal knowledge of the agreement and any amendment or renewal, the

27                  existence, or terms of same; and

28
                                                       3
                      SEAGATE’S FIRST SET OF INTERROGATORIES TO DEFENDANTS
                               CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 62 of 95




 1          (k)     all Documents that constitute, memorialize, reflect, or refer to the agreement and

 2                  any amendment or renewal, or terms thereof, or other information requested in this

 3                  interrogatory.

 4   INTERROGATORY NO. 4

 5          Identify and describe any trade association show, trade association event, or other industry

 6   Meeting or event, including but not limited to any standard setting organization Meeting or event,

 7   attended by any of Your Employees who has or had any non-clerical responsibility for

 8   recommending, reviewing, setting, communicating, or approving prices for, price increase

 9   announcements, production, bids or quotes related to, or setting or restricting capacity utilization

10   for facilities manufacturing, Your HDD Suspension Assemblies and/or HDD Components

11   Incorporating Suspension Assemblies during the Relevant Time Period, including:

12          (a)     the date of the trade association show, trade association event, or other industry

13                  Meeting or event;

14          (b)     the location of the trade association show, trade association event, or other industry

15                  Meeting or event; and

16          (c)     the names and titles of each Employee with the responsibility described in this

17                  interrogatory that attended the trade association show, trade association event, or

18                  other industry Meeting or event.

19   INTERROGATORY NO. 5

20          Identify each instance in which You shared Seagate information regarding HDD

21   Suspension Assemblies or HDD Components Incorporating Suspension Assemblies, including but

22   not limited to Seagate information regarding pricing, forecasting, supply, demand, product lines,

23   product plans, or product roadmaps with any other Defendant, competitor, or manufacturer of

24   HDD Suspension Assemblies or HDD Components Incorporating Suspension Assemblies,

25   including, for each instance:

26          (a)     the date;

27          (b)     the contents of the shared information;

28
                                                       4
                       SEAGATE’S FIRST SET OF INTERROGATORIES TO DEFENDANTS
                                CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 63 of 95




 1          (c)     the nature of the Communication in which You shared the Seagate information;

 2          (d)     the names and titles of the individuals who provided and received the information,

 3                  and their employers;

 4          (e)     whether or not the instance in which You shared Seagate information was part of a

 5                  violation of the Sherman Act, California Cartwright Act, or Minnesota Antitrust

 6                  Law; and

 7          (f)     all Documents that constitute, memorialize, reflect, or refer to the shared

 8                  information, Communication, or other information requested in this interrogatory.

 9                                         II.    DEFINITIONS

10          1.      The following rules of construction shall apply to all discovery requests:

11                  (a)    The connectives “And” and “Or” shall be construed either disjunctively or

12   conjunctively as necessary to bring within the scope of the discovery request all responses that

13   might otherwise be construed to be outside of its scope;

14                  (b)    “Including” shall be construed to mean “without limitation”;

15                  (c)    “Relating to,” “regarding,” or “with respect to” mean, without limitation,

16   the following concepts: discussing, describing, reflecting, dealing with, pertaining to, analyzing,

17   evaluating, estimating, constituting, studying, surveying, projecting, assessing, recording,

18   summarizing, criticizing, reporting, commenting, or otherwise involving, in whole or in part; and

19                  (d)    The use of the singular form of any word includes the plural and vice versa.

20          2.      “Communication(s)” means, without limitation, any disclosure, transfer, or

21   exchange of information, opinions, ideas or thoughts, by any means, including but not limited to

22   face-to-face meetings; written, recorded, electronic, or oral communications; or otherwise, at any

23   time or place under any circumstances. This definition shall include communication via social

24   media, including, but not limited to, information, opinions, ideas, or thoughts, posted on or

25   transmitted through social networking platforms (e.g., LinkedIn, Facebook, Instagram), digital

26   file-sharing services (e.g., Dropbox), blogs and microblogs (e.g., Twitter, Tumblr), Voice Over

27   Internet Protocol services (e.g., Skype, Zoom), and/or instant messages (e.g., Facebook

28
                                                      5
                      SEAGATE’S FIRST SET OF INTERROGATORIES TO DEFENDANTS
                                CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 64 of 95




 1   Messenger, WhatsApp, WeChat). The phrase “communication between” is defined to include

 2   instances where one party addresses the other party but the other party does not necessarily

 3   respond.

 4          3.      “Defendant” means any person or entity named as a defendant in the End-User

 5   Consolidated Class Action Complaint (ECF No. 167, Case No. 19-md-02918-MMC), in the

 6   Reseller Plaintiffs’ Corrected Consolidated Amended Complaint (ECF No. 190, Case No. 19-md-

 7   02918-MMC), or in the Seagate Plaintiffs’ Complaint (ECF No. 1, Case No. 20-cv-01217-MMC)

 8   at the time responses to these interrogatories are served.

 9          4.      “Document(s)” shall mean and include all recorded information of any kind,

10   including “writings,” “recordings” or “photographs” as those terms are defined in Federal Rule of

11   Civil Procedure 34 and Federal Rule of Evidence 1001. Without limiting the generality of the

12   foregoing, the term “Documents” includes both hard copy Documents as well as electronically

13   stored data files including e-mail, instant messaging, shared network files and databases. With

14   respect to electronically stored data, “Documents” also includes, without limitation, any data on

15   magnetic or optical storage media (e.g., servers, storage area networks, hard drives, backup tapes,

16   CDs, DVDs, thumb flash drives, floppy disks or any other type of portable storage device, etc.)

17   stored as an “active” or backup file, in its native format.

18          5.      “Employee” means any individual currently in the employ of, or at any time

19   employed by, or acting as the agent of a Defendant as defined herein.

20          6.      “HDD Suspension Assemblies” or “Suspension Assemblies” refers to components

21   used in hard disk drives (“HDD”) which hold the recording heads in close proximity to the disks

22   and provide the electrical connection from the recording heads to the HDD’s circuitry.

23          7.      “HDD Components Incorporating Suspension Assemblies” refers to head gimbal

24   assemblies (“HGAs”), head disk assemblies (“HDAs”), head stack assemblies (“HSAs”), head

25   assemblies, or any other subassemblies of HDDs that contain Suspension Assemblies.

26          8.      “Meeting(s)” means, without limitation, any assembly, event, convocation,

27   encounter, or contemporaneous presence of two or more persons for any purpose, whether planned

28
                                                       6
                       SEAGATE’S FIRST SET OF INTERROGATORIES TO DEFENDANTS
                                 CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 65 of 95




 1   or arranged, scheduled or not.

 2          9.       “Person” or “Persons” means any natural person, corporation, or partnership,

 3   proprietorship, joint venture, or any business, legal, or government entity, organization, or

 4   association.

 5          10.     “You” and “Your” mean the responding Defendant, its predecessors (including

 6   acquired entities), successors, subsidiaries, departments, divisions, units, joint ventures and/or

 7   affiliates, including, without limitation, any organization or entity which the responding Defendant

 8   manages or controls, together with all present and former directors, officers, employees, agents,

 9   representatives or any Persons acting or purporting to act on behalf of the responding Defendant.

10                                 III.    RELEVANT TIME PERIOD

11          Unless otherwise noted, the term “Relevant Time Period” means the period January 1, 2003

12   through July 31, 2017.

13                                        IV.    INSTRUCTIONS

14          1.      The obligation to answer these interrogatories is continuing pursuant to Rule 26(e)

15   of the Federal Rules of Civil Procedure. If at any time after answering these interrogatories the

16   responding party discovers additional information that will make the answers to these

17   interrogatories more complete or correct, the responding party must amend the answers as soon as

18   reasonably possible.

19          2.      If the responding party elects to produce business records in response to an

20   interrogatory pursuant to Federal Rule of Civil Procedure 33(d), the responding party shall produce

21   the records as they are kept in the usual course of business or shall organize and label them to

22   correspond with the interrogatory. The manner and format of the production shall comply with

23   the Stipulation and Order Regarding Production of Electronically Stored Information and Hard

24   Copy Documents, ECF No. 218 and 218-1. If the Document is being produced in its native

25   electronic format (allowing the Document to retain its metadata), identify the Document using its

26   hash or other appropriate electronic identification and identify the interrogatories to which the

27   Document is responsive. If the Document is not being produced in electronic form, identify the

28
                                                      7
                       SEAGATE’S FIRST SET OF INTERROGATORIES TO DEFENDANTS
                                CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 66 of 95




 1   Document using the applicable bates numbers or specifically identify the type of Document being

 2   produced (e.g., letter, memorandum, contract, invoice, etc.), its date and author(s), its custodian,

 3   and every person to whom such Document or any copy thereof was given or sent. For all

 4   Documents produced pursuant to Rule 33(d), identify the name of the employee, officer, or agent

 5   certifying the Document as business records.

 6          3.      If any answer to an interrogatory or part thereof is withheld on a claim of privilege

 7   or constitutes attorney work product such that the responding party will not respond to the

 8   interrogatory, please provide a written statement describing each and every fact or basis upon

 9   which the purported privilege or claim of work product is asserted.

10

11   Dated: August 3, 2020                           /s/ Kenneth R. O’Rourke
                                                     Kenneth R. O’Rourke
12                                                   Jeff VanHooreweghe
                                                     WILSON SONSINI GOODRICH & ROSATI
13
                                                     Professional Corporation
14                                                   One Market Plaza
                                                     Spear Tower, Suite 3300
15                                                   San Francisco, CA 94105
                                                     Telephone: (415) 947-2000
16                                                   Facsimile: (415) 947-2099
                                                     korourke@wsgr.com
17
                                                     jvanhooreweghe@wsgr.com
18
                                                     Mikaela E. Evans-Aziz (admitted pro hac vice)
19                                                   WILSON SONSINI GOODRICH & ROSATI
                                                     Professional Corporation
20                                                   1301 Avenue of the Americas, 40th Floor
21                                                   New York, NY 10019
                                                     Telephone: (212) 497-7710
22                                                   Facsimile: (212) 999-5899
                                                     mevansaziz@wsgr.com
23
                                                     Counsel for Plaintiffs Seagate Technology LLC,
24                                                   Seagate Technology (Thailand) Ltd., Seagate
25                                                   Singapore International Headquarters Pte. Ltd.,
                                                     and Seagate Technology International
26

27

28
                                                      8
                       SEAGATE’S FIRST SET OF INTERROGATORIES TO DEFENDANTS
                                CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
          Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 67 of 95




 1                                            PROOF OF SERVICE

 2          I, Mikaela E. Evans-Aziz, declare under penalty of perjury:

 3          I am a citizen of the United States and employed by Wilson Sonsini Goodrich & Rosati

 4   PC. I am over the age of eighteen years and not a party to the within entitled action. My business

 5   address is 1301 Avenue of the Americas, 40th Floor, New York, New York 10019.

 6          On August 3, 2020, I served the following document in the manner indicated below:

 7
            SEAGATE’S FIRST SET OF INTERROGATORIES TO DEFENDANTS
 8
            ☒       ELECTRONIC MAIL: by causing said document to be served electronically to
 9
     the email addresses set forth below.
10

11     MORGAN, LEWIS & BOCKIUS LLP                        HUNTON ANDREWS KURTH LLP
12
       J. Clayton Everett, Jr.                            Craig Y. Lee
13     1111 Pennsylvania Ave., N.W.                       Carter C. Simpson
       Washington, D.C. 20004                             Emily K. Bolles
14     Telephone: (202) 739-3000                          2200 Pennsylvania Ave., N.W.
       Facsimile: (202) 739-3001                          Washington, D.C. 20037
15     Email: clay.everett@morganlewis.com                Telephone: (202) 955-1500
16                                                        Facsimile: (202) 778-2201
       Alexander J. Scolnik                               Email: craiglee@hunton.com
17     101 Park Avenue                                    Email: csimpson@hunton.com
       New York, New York 10178                           Email: ebolles@hunton.com
18     Telephone: (212) 309-6051
       Facsimile: (212) 309-6001
19
       Email: alexander.scolnik@morganlewis.com
20

21
            Dated: August 3, 2020
22                  Chicago, IL                           /s/ Mikaela E. Evans-Aziz
23                                                        Mikaela E. Evans-Aziz

24

25

26

27

28
                                                      9
                      SEAGATE’S FIRST SET OF INTERROGATORIES TO DEFENDANTS
                                CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
 Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 68 of 95




                       EXHIBIT 5 TO

DECLARATION OF J. CLAYTON EVERETT, JR.
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 69 of 95



 1    Christopher T. Micheletti               Victoria Sims
      ZELLE LLP                               CUNEO GILBERT & LADUCA, LLP
 2    44 Montgomery St., Suite 3400           4725 Wisconsin Avenue, NW, Suite 200
      San Francisco, CA 94104                 Washington, DC 20016
 3    Telephone: (415) 693-0700               Telephone: (202) 789-3960
      Facsimile: (415) 693-0770               Facsimile: (202) 789-1813
 4    cmicheletti@zelle.com                   vicky@cuneolaw.com

 5    Aaron M. Sheanin                        Shawn M. Raiter
      ROBINS KAPLAN LLP                       LARSON • KING, LLP
 6    46 Shattuck Square, Suite 22            30 East Seventh Street, Suite 2800
      Berkeley, CA 94704                      Saint Paul, MN 55101
 7    Telephone: (650) 784-4040               Telephone: (651) 312-6518
      Facsimile: (650) 784-4041               Facsimile: (651) 789-4818
 8    asheanin@robinskaplan.com               sraiter@larsonking.com

 9    Interim Co-Lead Class Counsel for the   Interim Co-Lead Class Counsel for the
      End-User Plaintiffs                     Reseller Plaintiffs
10
                                              Kenneth R. O’Rourke
11                                            WILSON SONSINI GOODRICH &
                                              ROSATI
12
                                              Professional Corporation
13                                            One Market Plaza
                                              Spear Tower, Suite 3300
14                                            San Francisco, CA 94105
                                              Telephone: (415) 947-2000
15                                            Facsimile: (415) 947-2099
                                              korourke@wsgr.com
16

17                                            Counsel for Seagate Plaintiffs

18
                                UNITED STATES DISTRICT COURT
19
                             NORTHERN DISTRICT OF CALIFORNIA
20

21
     IN RE: HARD DISK DRIVE SUSPENSION
     ASSEMBLIES ANTITRUST LITIGATION               Case No. 3:19-md-02918-MMC
22
                                                   MDL No. 2918
23

24                                                 PLAINTIFFS’ FIRST JOINT SET OF
     THIS DOCUMENT RELATES TO                      REQUESTS FOR ADMISSION TO
25                                                 TDK DEFENDANTS
     ALL ACTIONS
26

27

28
                                                              PLAINTIFFS’ FIRST JOINT SET OF
                                                            REQUESTS FOR ADMISSION TO TDK
                                                                               DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 70 of 95



 1   PROPOUNDING PARTIES:                  End-User Plaintiffs, Reseller Plaintiffs, and Seagate

 2                                         Plaintiffs

 3   RESPONDING PARTY:                     TDK Corporation, Magnecomp Precision Technology

 4                                         Public Co., Ltd., Magnecomp Corporation, SAE Magnetics

 5                                         (H.K.) Ltd., Headway Technologies, Inc., and Hutchinson

 6                                         Technology Inc.

 7   SET NUMBER:                           One

 8          Pursuant to Federal Rules of Civil Procedure 26 and 36, End-User Plaintiffs, Reseller

 9   Plaintiffs, and Seagate Plaintiffs (collectively, “Plaintiffs”) request that Defendants TDK

10   Corporation, Magnecomp Precision Technology Public Co., Ltd., Magnecomp Corporation, SAE

11   Magnetics (H.K.) Ltd., Headway Technologies, Inc., and Hutchinson Technology Inc.

12   (collectively, “Defendants”) respond to each of the following requests for production of

13   documents and produce all responsive documents for inspection and copying within 30 days.

14                                            DEFINITIONS

15          1.      “HDD suspension assemblies” means hard disk drive suspension assemblies.

16          2.      “NHK Spring” means NHK Spring Co., Ltd., NHK International Corporation,

17   NHK Spring (Thailand) Co., Ltd., NAT Peripheral (Dong Guan) Co., Ltd., and NAT Peripheral

18   (H.K.) Co., Ltd.

19          3.      “TDK” means TDK Corporation, Magnecomp Precision Technology Public Co.,

20   Ltd., Magnecomp Corporation, SAE Magnetics (H.K.) Ltd., Headway Technologies, Inc., and

21   Hutchinson Technology Inc.

22

23          Admit that TDK reported anticompetitive activity in the supply of HDD suspension

24   assemblies to the U.S. Department of Justice Antitrust Division.

25

26          Admit that the anticompetitive activity in the supply of HDD suspension assemblies that

27   TDK reported to the U.S. Department of Justice Antitrust Division violated Section 1 of the

28   Sherman Act.
                                                                       PLAINTIFFS’ FIRST JOINT SET OF
                                                        -2-          REQUESTS FOR ADMISSION TO TDK
                                                                                        DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 71 of 95



 1

 2          Admit that TDK Corporation participated in the anticompetitive activity in the supply of

 3   HDD suspension assemblies that it reported to the U.S. Department of Justice Antitrust Division.

 4

 5          Admit that Magnecomp Precision Technology Public Co., Ltd. participated in the

 6   anticompetitive activity in the supply of HDD suspension assemblies that TDK reported to the

 7   U.S. Department of Justice Antitrust Division.

 8

 9          Admit that Magnecomp Corporation participated in the anticompetitive activity in the

10   supply of HDD suspension assemblies that TDK reported to the U.S. Department of Justice

11   Antitrust Division.

12

13          Admit that SAE Magnetics (H.K.) Ltd. participated in the anticompetitive activity in the

14   supply of HDD suspension assemblies that TDK reported to the U.S. Department of Justice

15   Antitrust Division.

16

17          Admit that Headway Technologies, Inc. participated in the anticompetitive activity in the

18   supply of HDD suspension assemblies that TDK reported to the U.S. Department of Justice

19   Antitrust Division.

20

21          Admit that Hutchinson Technology Inc. participated in the anticompetitive activity in the

22   supply of HDD suspension assemblies that TDK reported to the U.S. Department of Justice

23   Antitrust Division, prior to its acquisition by TDK.

24

25          Admit that the anticompetitive activity in the supply of HDD suspension assemblies that

26   TDK reported to the U.S. Department of Justice Antitrust Division included price-fixing.

27

28          Admit that Hutchinson Technology Inc.’s anticompetitive activity in the supply of HDD
                                                                     PLAINTIFFS’ FIRST JOINT SET OF
                                                      -3-          REQUESTS FOR ADMISSION TO TDK
                                                                                      DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 72 of 95



 1   suspension assemblies that TDK reported to the U.S. Department of Justice Antitrust Division

 2   included price-fixing.

 3

 4             Admit that the anticompetitive activity in the supply of HDD suspension assemblies that

 5   TDK reported to the U.S. Department of Justice Antitrust Division included bid-rigging.

 6

 7             Admit that Hutchinson Technology Inc.’s anticompetitive activity in the supply of HDD

 8   suspension assemblies that TDK reported to the U.S. Department of Justice Antitrust Division

 9   included bid-rigging.

10

11             Admit that the anticompetitive activity in the supply of HDD suspension assemblies that

12   TDK reported to the U.S. Department of Justice Antitrust Division included market allocation.

13

14             Admit that Hutchinson Technology Inc.’s anticompetitive activity in the supply of HDD

15   suspension assemblies that TDK reported to the U.S. Department of Justice Antitrust Division

16   included market allocation.

17

18             Admit that the anticompetitive activity in the supply of HDD suspension assemblies that

19   TDK reported to the U.S. Department of Justice Antitrust Division affected United States

20   commerce.

21

22             Admit that TDK violated Section 1 of the Sherman Act in the supply of HDD suspension

23   assemblies.

24

25             Admit that TDK was a producer of HDD suspension assemblies.

26

27             Admit that TDK was engaged in the sale of HDD suspension assemblies in the United

28   States.
                                                                       PLAINTIFFS’ FIRST JOINT SET OF
                                                     -4-             REQUESTS FOR ADMISSION TO TDK
                                                                                        DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 73 of 95



 1

 2          Admit that HDD suspension assemblies are components of hard disk drives, which are

 3   used to store information electronically.

 4

 5          Admit that hard disk drives use magnetic recording heads to read from and write onto

 6   rapidly spinning disks.

 7

 8          Admit that suspension assemblies hold the recording heads in close proximity to the disks

 9   and provide the electrical connection from the recording heads to the hard disk drives’ circuitry.

10

11          Admit that HDD suspension assemblies are critical to the operation and performance of

12   electronic devices that contain hard disk drives.

13

14          Admit that the impact of HDD suspension assemblies on American consumers and

15   businesses is direct and substantial.

16

17          Admit that hard disk drives were incorporated into some desktop and laptop computers.

18

19          Admit that hard disk drives were incorporated into some game consoles.

20

21                  Admit that hard disk drives were incorporated into some set-top boxes or DVRs.

22

23          Admit that hard disk drives were incorporated into some network servers.

24

25          Admit that hard disk drives were incorporated into some workstations.

26

27          Admit that hard disk drives were incorporated into some network video recorders.

28
                                                                       PLAINTIFFS’ FIRST JOINT SET OF
                                                     -5-             REQUESTS FOR ADMISSION TO TDK
                                                                                        DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 74 of 95



 1

 2          Admit that hard disk drives were incorporated into some enterprise storage arrays.

 3

 4          Admit that hard disk drives were incorporated into some printers.

 5

 6          Admit that hard disk drives were incorporated into some copy machines.

 7

 8          Admit that hard disk drives were incorporated into electronic devices other than those

 9   listed supra.

10

11          Admit that hard disk drives were sold as stand-alone electronic storage devices.

12

13          Admit that TDK participated in a conspiracy with NHK Spring, a purpose of which was to

14   fix the prices of HDD suspension assemblies sold in the United States.

15

16          Admit that TDK’s officers and employees engaged in discussions and attended meetings

17   with NHK Spring’s officers and employees in the United States in furtherance of their conspiracy.

18

19          Admit that TDK reached agreements with NHK Spring to refrain from competing on

20   prices for HDD suspension assemblies to be sold in the United States.

21

22          Admit that TDK reached agreements with NHK Spring to fix the prices of HDD

23   suspension assemblies to be sold in the United States.

24

25          Admit that TDK reached agreements with NHK Spring to allocate their respective market

26   shares for HDD suspension assemblies to be sold in the United States.

27

28          Admit that TDK reached agreements with NHK Spring to refrain from competing on
                                                                     PLAINTIFFS’ FIRST JOINT SET OF
                                                    -6-            REQUESTS FOR ADMISSION TO TDK
                                                                                      DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 75 of 95



 1   prices for HDD suspension assemblies that were incorporated into electronic devices sold to

 2   businesses and consumers in the United States.

 3

 4          Admit that TDK reached agreements with NHK Spring to fix the prices of HDD

 5   suspension assemblies that were incorporated into electronic devices sold to businesses and

 6   consumers in the United States.

 7

 8          Admit that TDK reached agreements with NHK Spring to allocate their respective market

 9   shares for HDD suspension assemblies that were incorporated into electronic devices sold to

10   businesses and consumers in the United States.

11

12          Admit that TDK and NHK Spring effectuated their agreements by exchanging pricing

13   information for HDD suspension assemblies to be sold in the United States.

14

15          Admit that TDK and NHK Spring effectuated their agreements by exchanging anticipated

16   pricing quotes for HDD suspension assemblies to be sold in the United States.

17

18          Admit that TDK relied on its agreements with NHK Spring to inform TDK’s negotiations

19   with United States and foreign customers that purchased HDD suspension assemblies and

20   produced hard disk drives for sale in the United States.

21

22          Admit that TDK relied on its agreements with NHK Spring to inform TDK’s negotiations

23   with United States and foreign customers that purchased HDD suspension assemblies and

24   produced hard disk drives for delivery to the United States.

25

26          Admit that TDK used pricing information that TDK exchanged with NHK Spring to

27   inform TDK’s negotiations with United States and foreign customers that purchased HDD

28   suspension assemblies and produced hard disk drives for sale in the United States.
                                                                      PLAINTIFFS’ FIRST JOINT SET OF
                                                      -7-           REQUESTS FOR ADMISSION TO TDK
                                                                                       DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 76 of 95



 1

 2          Admit that TDK used pricing information that TDK exchanged with NHK Spring to

 3   inform TDK’s negotiations with United States and foreign customers that purchased HDD

 4   suspension assemblies and produced hard disk drives for delivery to the United States.

 5

 6          Admit that TDK used anticipated pricing quotes that TDK exchanged with NHK Spring to

 7   inform TDK’s negotiations with United States and foreign customers that purchased HDD

 8   suspension assemblies and produced hard disk drives for sale in the United States.

 9

10          Admit that TDK used anticipated pricing quotes that TDK exchanged with NHK Spring to

11   inform TDK’s negotiations with United States and foreign customers that purchased HDD

12   suspension assemblies and produced hard disk drives for delivery to the United States.

13

14          Admit that TDK manufactured HDD suspension assemblies outside the United States.

15

16          Admit that TDK sold HDD suspension assemblies in the United States.

17

18          Admit that TDK sold HDD suspension assemblies for delivery to the United States.

19

20          Admit that TDK sold foreign-manufactured HDD suspension assemblies outside the

21   United States for incorporation into hard disk drives that were sold in the United States.

22

23          Admit that TDK sold foreign-manufactured HDD suspension assemblies outside the

24   United States for incorporation into hard disk drives that were for delivery to the United States.

25

26          Admit that HDD suspension assemblies traveled in interstate trade and commerce within

27   the United States.

28
                                                                       PLAINTIFFS’ FIRST JOINT SET OF
                                                     -8-             REQUESTS FOR ADMISSION TO TDK
                                                                                        DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 77 of 95



 1

 2          Admit that HDD suspension assemblies substantially affected interstate trade and

 3   commerce within the United States.

 4

 5          Admit that hard disk drives incorporating HDD suspension assemblies traveled in import

 6   trade and commerce to the United States.

 7

 8          Admit that hard disk drives incorporating HDD suspension assemblies substantially

 9   affected import trade and commerce to the United States.

10

11          Admit that the anticompetitive activity in the supply of HDD suspension assemblies that

12   TDK reported to the U.S. Department of Justice Antitrust Division had a direct effect on interstate

13   trade and commerce within the United States.

14

15          Admit that the anticompetitive activity in the supply of HDD suspension assemblies that

16   TDK reported to the U.S. Department of Justice Antitrust Division had a substantial effect on

17   interstate trade and commerce within the United States.

18

19          Admit that the anticompetitive activity in the supply of HDD suspension assemblies that

20   TDK reported to the U.S. Department of Justice Antitrust Division had a reasonably foreseeable

21   effect on interstate trade and commerce within the United States.

22

23          Admit that the anticompetitive activity in the supply of HDD suspension assemblies that

24   TDK reported to the U.S. Department of Justice Antitrust Division had a direct effect on import

25   trade and commerce to the United States.

26

27          Admit that the anticompetitive activity in the supply of HDD suspension assemblies that

28   TDK reported to the U.S. Department of Justice Antitrust Division had a substantial effect on
                                                                      PLAINTIFFS’ FIRST JOINT SET OF
                                                    -9-             REQUESTS FOR ADMISSION TO TDK
                                                                                       DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 78 of 95



 1   import trade and commerce to the United States.

 2

 3          Admit that the anticompetitive activity in the supply of HDD suspension assemblies that

 4   TDK reported to the U.S. Department of Justice Antitrust Division had a reasonably foreseeable

 5   effect on import trade and commerce to the United States.

 6

 7          Admit that acts in furtherance of TDK’s conspiracy with NHK Spring were carried out in

 8   the United States.

 9

10          Admit that TDK’s meetings and discussions with NHK Spring in furtherance of the

11   conspiracy took place in the United States.

12

13          Admit that communications made in furtherance of TDK’s conspiracy with NHK Spring

14   were transmitted through and stored on servers located in the United States.

15

16          Admit that communications memorializing TDK’s conspiratorial meetings and

17   discussions with NHK Spring were transmitted through and stored on servers located in the

18   United States.

19

20          Admit that TDK negotiated with United States companies in the United States to sell

21   HDD suspension assemblies.

22

23          Admit that TDK negotiated with United States companies in the United States to sell

24   HDD suspension assemblies at collusive and noncompetitive prices.

25

26          Admit that TDK sold HDD suspension assemblies in the United States at collusive and

27   noncompetitive prices.

28
                                                                      PLAINTIFFS’ FIRST JOINT SET OF
                                                   - 10 -           REQUESTS FOR ADMISSION TO TDK
                                                                                       DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 79 of 95



 1

 2          Admit that TDK sold HDD suspension assemblies for delivery to the United States at

 3   collusive and noncompetitive prices.

 4

 5          Admit that TDK accepted payment for HDD suspension assemblies sold in the United

 6   States at collusive and noncompetitive prices.

 7

 8          Admit that TDK accepted payment for HDD suspension assemblies sold for delivery to

 9   the United States at collusive and noncompetitive prices.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                   PLAINTIFFS’ FIRST JOINT SET OF
                                                      - 11 -     REQUESTS FOR ADMISSION TO TDK
                                                                                    DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 80 of 95



 1   Dated: October 1, 2020
 2   /s/ Christopher T. Micheletti                  /s/ Victoria Sims
 3   Christopher T. Micheletti                      Victoria Sims
     ZELLE LLP                                      CUNEO GILBERT & LADUCA, LLP
 4   44 Montgomery St., Suite 3400                  4725 Wisconsin Avenue, NW, Suite 200
     San Francisco, CA 94104                        Washington, DC 20016
 5   Telephone: (415) 693-0700                      Telephone: (202) 789-3960
     Facsimile: (415) 693-0770                      Facsimile: (202) 789-1813
 6   cmicheletti@zelle.com                          vicky@cuneolaw.com
 7
     /s/ Aaron M. Sheanin                           /s/ Shawn M. Raiter
 8   Aaron M. Sheanin                               Shawn M. Raiter
     ROBINS KAPLAN LLP                              LARSON • KING, LLP
 9   46 Shattuck Square, Suite 22                   30 East Seventh Street, Suite 2800
     Berkeley, CA 94704                             Saint Paul, MN 55101
10
     Telephone: (650) 784-4040                      Telephone: (651) 312-6518
11   Facsimile: (650) 784-4041                      Facsimile: (651) 789-4818
     asheanin@robinskaplan.com                      sraiter@larsonking.com
12
     Interim Co-Lead Class Counsel for the End-     Interim Co-Lead Class Counsel for the
13   User Plaintiffs                                Reseller Plaintiffs
14
                                                    /s/ Kenneth R. O’Rourke
15                                                  Kenneth R. O’Rourke
                                                    WILSON SONSINI GOODRICH & ROSATI
16                                                  Professional Corporation
                                                    One Market Plaza
17                                                  Spear Tower, Suite 3300
                                                    San Francisco, CA 94105
18
                                                    Telephone: (415) 947-2000
19                                                  Facsimile: (415) 947-2099
                                                    korourke@wsgr.com
20
                                                    Counsel for Plaintiffs Seagate Technology
21                                                  LLC, Seagate Technology (Thailand) Ltd.,
22                                                  Seagate Singapore International Headquarters
                                                    Pte. Ltd., and Seagate Technology
23                                                  International

24

25

26

27

28
                                                                   PLAINTIFFS’ FIRST JOINT SET OF
                                                  - 12 -         REQUESTS FOR ADMISSION TO TDK
                                                                                    DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 81 of 95



 1                                          PROOF OF SERVICE

 2          I, Aaron M. Sheanin, declare under penalty of perjury:

 3          I am a citizen of the United States and employed by Robins Kaplan LLP. I am over the

 4   age of eighteen years and not a party to the within entitled action. My business address is 46

 5   Shattuck Square, Suite 22, Berkeley, California, 94704.

 6          On October 1, 2020, I served the following document in the manner indicated below:

 7        PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR ADMISSION TO TDK
                                    DEFENDANTS
 8

 9          ☒       ELECTRONIC MAIL: by causing said document to be served electronically to

10   the email addresses set forth below.

11
          J. Clayton Everett, Jr.                              Mark H. Hamer
12        MORGAN, LEWIS & BOCKIUS LLP                          BAKER & McKENZIE LLP
          1111 Pennsylvania Ave., NW                           815 Connecticut Avenue, NW
13        Washington, DC 20004                                 Washington, D.C. 20006
          Telephone: (202) 739-5860                            Telephone: (202) 452-7000
14        clay.everett@morganlewis.com                         mark.hamer@bakermckenzie.com
15                                                             Craig Y. Lee
                                                               HUNTON ANDREWS KURTH LLP
16                                                             2200 Pennsylvania Ave., NW
                                                               Washington, D.C. 20037
17                                                             Telephone: (202) 955-1500
                                                               craiglee@huntonak.com
18

19
            Dated: October 1, 2020                             /s/ Aaron M. Sheanin
20

21

22

23

24

25

26

27

28
                                                                       PLAINTIFFS’ FIRST JOINT SET OF
                                                    - 13 -           REQUESTS FOR ADMISSION TO TDK
                                                                                        DEFENDANTS
 Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 82 of 95




                       EXHIBIT 6 TO

DECLARATION OF J. CLAYTON EVERETT, JR.
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 83 of 95



 1    Christopher T. Micheletti               Victoria Sims
      ZELLE LLP                               CUNEO GILBERT & LADUCA, LLP
 2    44 Montgomery St., Suite 3400           4725 Wisconsin Avenue, NW, Suite 200
      San Francisco, CA 94104                 Washington, DC 20016
 3    Telephone: (415) 693-0700               Telephone: (202) 789-3960
      Facsimile: (415) 693-0770               Facsimile: (202) 789-1813
 4    cmicheletti@zelle.com                   vicky@cuneolaw.com

 5    Aaron M. Sheanin                        Shawn M. Raiter
      ROBINS KAPLAN LLP                       LARSON • KING, LLP
 6    46 Shattuck Square, Suite 22            30 East Seventh Street, Suite 2800
      Berkeley, CA 94704                      Saint Paul, MN 55101
 7    Telephone: (650) 784-4040               Telephone: (651) 312-6518
      Facsimile: (650) 784-4041               Facsimile: (651) 789-4818
 8    asheanin@robinskaplan.com               sraiter@larsonking.com

 9    Interim Co-Lead Class Counsel for the   Interim Co-Lead Class Counsel for the
      End-User Plaintiffs                     Reseller Plaintiffs
10
                                              Kenneth R. O’Rourke
11                                            WILSON SONSINI GOODRICH &
                                              ROSATI
12                                            Professional Corporation
                                              One Market Plaza
13                                            Spear Tower, Suite 3300
                                              San Francisco, CA 94105
14                                            Telephone: (415) 947-2000
                                              Facsimile: (415) 947-2099
15                                            korourke@wsgr.com

16                                            Counsel for Seagate Plaintiffs

17
                                UNITED STATES DISTRICT COURT
18
                              NORTHERN DISTRICT OF CALIFORNIA
19

20
      IN RE: HARD DISK DRIVE SUSPENSION            Case No. 3:19-md-02918-MMC
21    ASSEMBLIES ANTITRUST LITIGATION
                                                   MDL No. 2918
22

23
      THIS DOCUMENT RELATES TO
24                                                 PLAINTIFFS’ FIRST JOINT SET OF
      ALL ACTIONS                                  REQUESTS FOR ADMISSION TO
25                                                 NHK SPRING DEFENDANTS

26

27

28
                                                              PLAINTIFFS’ FIRST JOINT SET OF
                                                            REQUESTS FOR ADMISSION TO NHK
                                                                       SPRING DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 84 of 95



 1   PROPOUNDING PARTIES:                  End-User Plaintiffs, Reseller Plaintiffs, and Seagate

 2                                         Plaintiffs

 3   RESPONDING PARTY:                     NHK Spring Co., Ltd., NHK International Corporation,

 4                                         NHK Spring (Thailand) Co., Ltd., NAT Peripheral (Dong

 5                                         Guan) Co., Ltd., and NAT Peripheral (H.K.) Co., Ltd.

 6   SET NUMBER:                           One

 7          Pursuant to Federal Rules of Civil Procedure 26 and 36, End-User Plaintiffs, Reseller

 8   Plaintiffs, and Seagate Plaintiffs request that Defendants NHK Spring Co., Ltd., NHK

 9   International Corporation, NHK Spring (Thailand) Co., Ltd., NAT Peripheral (Dong Guan) Co.,

10   Ltd., and NAT Peripheral (H.K.) Co., Ltd. respond to each of the following requests for

11   production of documents and produce all responsive documents for inspection and copying within

12   30 days.

13                                            DEFINITIONS

14          1.      “HDD suspension assemblies” means hard disk drive suspension assemblies.

15          2.      “NHK Spring” means NHK Spring Co., Ltd., NHK International Corporation,

16   NHK Spring (Thailand) Co., Ltd., NAT Peripheral (Dong Guan) Co., Ltd., and NAT Peripheral

17   (H.K.) Co., Ltd.

18          3.      “TDK” means TDK Corporation, Magnecomp Precision Technology Public Co.,

19   Ltd., Magnecomp Corporation, SAE Magnetics (H.K.) Ltd., Headway Technologies, Inc., and

20   Hutchinson Technology Inc.

21   REQUEST FOR ADMISSION NO. 1:

22          Admit that NHK Spring Co., Ltd. pled guilty to violating Section One of the Sherman

23   Antitrust Act in connection with its participation in a conspiracy to suppress and eliminate

24   competition for HDD suspension assemblies sold in the United States.

25   REQUEST FOR ADMISSION NO. 2:

26          Admit that NHK Spring Co., Ltd. agreed that it will not to make any public statement

27   contradicting the facts described in paragraph 4 of the Rule 11 Plea Agreement entered in United

28   States v. NHK Spring Co., Ltd., Case 2:19-cr-20503-MAG-DRG (E.D. Mich.) (ECF No. 15), on
                                                                      PLAINTIFFS’ FIRST JOINT SET OF
                                                    -2-             REQUESTS FOR ADMISSION TO NHK
                                                                               SPRING DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 85 of 95



 1   September 23, 2019.

 2   REQUEST FOR ADMISSION NO. 3:

 3          Admit that NHK Spring Co., Ltd. participated in the conspiracy that formed the basis of

 4   its guilty plea for violating Section One of the Sherman Antitrust Act.

 5   REQUEST FOR ADMISSION NO. 4:

 6          Admit that NHK International Corporation participated in the conspiracy that formed the

 7   basis of NHK Spring Co., Ltd.’s guilty plea for violating Section One of the Sherman Antitrust

 8   Act.

 9   REQUEST FOR ADMISSION NO. 5:

10          Admit that NHK Spring (Thailand) Co., Ltd. participated in the conspiracy that formed

11   the basis of NHK Spring Co., Ltd.’s guilty plea for violating Section One of the Sherman

12   Antitrust Act.

13   REQUEST FOR ADMISSION NO. 6:

14          Admit that NAT Peripheral (Dong Guan) Co., Ltd. participated in the conspiracy that

15   formed the basis of NHK Spring Co., Ltd.’s guilty plea for violating Section One of the Sherman

16   Antitrust Act.

17   REQUEST FOR ADMISSION NO. 7:

18          Admit that NAT Peripheral (H.K.) Co., Ltd. participated in the conspiracy that formed the

19   basis of NHK Spring Co., Ltd.’s guilty plea for violating Section One of the Sherman Antitrust

20   Act.

21   REQUEST FOR ADMISSION NO. 8:

22          Admit that Hitoshi Hashimoto participated in the conspiracy that formed the basis of NHK

23   Spring Co., Ltd.’s guilty plea for violating Section One of the Sherman Antitrust Act.

24   REQUEST FOR ADMISSION NO. 9:

25          Admit that Hiroyuki Tamura participated in the conspiracy that formed the basis of NHK

26   Spring Co., Ltd.’s guilty plea for violating Section One of the Sherman Antitrust Act.

27   REQUEST FOR ADMISSION NO. 10:

28          Admit that TDK Corporation participated in the conspiracy that formed the basis of NHK
                                                                      PLAINTIFFS’ FIRST JOINT SET OF
                                                   -3-              REQUESTS FOR ADMISSION TO NHK
                                                                               SPRING DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 86 of 95



 1   Spring Co., Ltd.’s guilty plea for violating Section One of the Sherman Antitrust Act.

 2   REQUEST FOR ADMISSION NO. 11:

 3             Admit that Magnecomp Precision Technology Public Co., Ltd. participated in the

 4   conspiracy that formed the basis of NHK Spring Co., Ltd.’s guilty plea for violating Section One

 5   of the Sherman Antitrust Act.

 6   REQUEST FOR ADMISSION NO. 12:

 7             Admit that Magnecomp Corporation participated in the conspiracy that formed the basis

 8   of NHK Spring Co., Ltd.’s guilty plea for violating Section One of the Sherman Antitrust Act.

 9   REQUEST FOR ADMISSION NO. 13:

10             Admit that SAE Magnetics (H.K.) Ltd. participated in the conspiracy that formed the basis

11   of NHK Spring Co., Ltd.’s guilty plea for violating Section One of the Sherman Antitrust Act.

12   REQUEST FOR ADMISSION NO. 14:

13             Admit that Headway Technologies, Inc. participated in the conspiracy that formed the

14   basis of NHK Spring Co., Ltd.’s guilty plea for violating Section One of the Sherman Antitrust

15   Act.

16   REQUEST FOR ADMISSION NO. 15:

17             Admit that Hutchinson Technology Inc. participated in the conspiracy that formed the

18   basis of NHK Spring Co., Ltd.’s guilty plea for violating Section One of the Sherman Antitrust

19   Act.

20   REQUEST FOR ADMISSION NO. 16:

21             Admit that the conspiracy to which NHK Spring Co., Ltd. pled guilty included price-

22   fixing.

23   REQUEST FOR ADMISSION NO. 17:

24             Admit that the conspiracy to which NHK Spring Co., Ltd. pled guilty included bid-

25   rigging.

26   REQUEST FOR ADMISSION NO. 18:

27             Admit that the conspiracy to which NHK Spring Co., Ltd. pled guilty included market

28   allocation.
                                                                       PLAINTIFFS’ FIRST JOINT SET OF
                                                    -4-              REQUESTS FOR ADMISSION TO NHK
                                                                                SPRING DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 87 of 95



 1   REQUEST FOR ADMISSION NO. 19:

 2          Admit that the conspiracy to which NHK Spring Co., Ltd. pled guilty affected United

 3   States commerce.

 4   REQUEST FOR ADMISSION NO. 20:

 5          Admit that NHK Spring was a producer of HDD suspension assemblies.

 6   REQUEST FOR ADMISSION NO. 21:

 7          Admit that NHK Spring was engaged in the sale of HDD suspension assemblies in the

 8   United States.

 9   REQUEST FOR ADMISSION NO. 22:

10          Admit that HDD suspension assemblies are components of hard disk drives, which are

11   used to store information electronically.

12   REQUEST FOR ADMISSION NO. 23:

13          Admit that hard disk drives use magnetic recording heads to read from and write onto

14   rapidly spinning disks.

15   REQUEST FOR ADMISSION NO. 24:

16          Admit that suspension assemblies hold the recording heads in close proximity to the disks

17   and provide the electrical connection from the recording heads to the hard disk drives’ circuitry.

18   REQUEST FOR ADMISSION NO. 25:

19          Admit that HDD suspension assemblies are critical to the operation and performance of

20   electronic devices that contain hard disk drives.

21   REQUEST FOR ADMISSION NO. 26:

22          Admit that the impact of HDD suspension assemblies on American consumers and

23   businesses is direct and substantial.

24   REQUEST FOR ADMISSION NO. 27:

25          Admit that the volume of affected U.S. commerce attributable to NHK Spring in the

26   conspiracy admitted in the plea agreement with the Department of Justice is at least $46,874,950.

27   REQUEST FOR ADMISSION NO. 28:

28          Admit that the volume of affected U.S. commerce attributable to NHK Spring in the
                                                                      PLAINTIFFS’ FIRST JOINT SET OF
                                                    -5-             REQUESTS FOR ADMISSION TO NHK
                                                                               SPRING DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 88 of 95



 1   conspiracy admitted in the plea agreement with the Department of Justice exceeded $46,874,950.

 2   REQUEST FOR ADMISSION NO. 29:

 3          Admit that the U.S. volume of affected commerce amount of $46,874,950 in NHK

 4   Spring’s plea agreement does not include all of NHK Spring’s sales of HDD suspension

 5   assemblies incorporated into hard disk drives sold in the United States or further incorporated into

 6   computers sold in the United States.

 7   REQUEST FOR ADMISSION NO. 30:

 8          Admit that hard disk drives were incorporated into some desktop and laptop computers.

 9   REQUEST FOR ADMISSION NO. 31:

10          Admit that hard disk drives were incorporated into some game consoles.

11   REQUEST FOR ADMISSION NO. 32:

12          Admit that hard disk drives were incorporated into some set-top boxes or DVRs.

13   REQUEST FOR ADMISSION NO. 33:

14          Admit that hard disk drives were incorporated into some network servers.

15   REQUEST FOR ADMISSION NO. 34:

16          Admit that hard disk drives were incorporated into some workstations.

17   REQUEST FOR ADMISSION NO. 35:

18          Admit that hard disk drives were incorporated into some network video recorders.

19   REQUEST FOR ADMISSION NO. 36:

20          Admit that hard disk drives were incorporated into some enterprise storage arrays.

21   REQUEST FOR ADMISSION NO. 37:

22          Admit that hard disk drives were incorporated into some printers.

23   REQUEST FOR ADMISSION NO. 38:

24          Admit that hard disk drives were incorporated into some copy machines.

25   REQUEST FOR ADMISSION NO. 39:

26          Admit that hard disk drives were incorporated into electronic devices other than those

27   listed supra.

28
                                                                      PLAINTIFFS’ FIRST JOINT SET OF
                                                   -6-              REQUESTS FOR ADMISSION TO NHK
                                                                               SPRING DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 89 of 95



 1   REQUEST FOR ADMISSION NO. 40:

 2          Admit that hard disk drives were sold as stand-alone electronic storage devices.

 3   REQUEST FOR ADMISSION NO. 41:

 4          Admit that NHK Spring participated in a conspiracy with TDK, a purpose of which was to

 5   fix the prices of HDD suspension assemblies sold in the United States.

 6   REQUEST FOR ADMISSION NO. 42:

 7          Admit that NHK Spring’s officers and employees engaged in discussions and attended

 8   meetings with TDK’s officers and employees in the United States in furtherance of their

 9   conspiracy.

10   REQUEST FOR ADMISSION NO. 43:

11          Admit that NHK Spring reached agreements with TDK to refrain from competing on

12   prices for HDD suspension assemblies to be sold in the United States.

13   REQUEST FOR ADMISSION NO. 44:

14          Admit that NHK Spring reached agreements with TDK to fix the prices of HDD

15   suspension assemblies to be sold in the United States.

16   REQUEST FOR ADMISSION NO. 45:

17          Admit that NHK Spring reached agreements with TDK to allocate their respective market

18   shares for HDD suspension assemblies to be sold in the United States.

19   REQUEST FOR ADMISSION NO. 46:

20          Admit that NHK Spring reached agreements with TDK to refrain from competing on

21   prices for HDD suspension assemblies that were incorporated into electronic devices sold to

22   businesses and consumers in the United States.

23   REQUEST FOR ADMISSION NO. 47:

24          Admit that NHK Spring reached agreements with TDK to fix the prices of HDD

25   suspension assemblies that were incorporated into electronic devices sold to businesses and

26   consumers in the United States.

27   REQUEST FOR ADMISSION NO. 48:

28          Admit that NHK Spring reached agreements with TDK to allocate their respective market
                                                                     PLAINTIFFS’ FIRST JOINT SET OF
                                                   -7-             REQUESTS FOR ADMISSION TO NHK
                                                                              SPRING DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 90 of 95



 1   shares for HDD suspension assemblies that were incorporated into electronic devices sold to

 2   businesses and consumers in the United States.

 3   REQUEST FOR ADMISSION NO. 49:

 4          Admit that NHK Spring and TDK effectuated their agreements by exchanging pricing

 5   information for HDD suspension assemblies to be sold in the United States.

 6   REQUEST FOR ADMISSION NO. 50:

 7          Admit that NHK Spring and TDK effectuated their agreements by exchanging anticipated

 8   pricing quotes for HDD suspension assemblies to be sold in the United States.

 9   REQUEST FOR ADMISSION NO. 51:

10          Admit that NHK Spring relied on its agreements with TDK to inform NHK Spring’s

11   negotiations with United States and foreign customers that purchased HDD suspension

12   assemblies and produced hard disk drives for sale in the United States.

13   REQUEST FOR ADMISSION NO. 52:

14          Admit that NHK Spring relied on its agreements with TDK to inform NHK Spring’s

15   negotiations with United States and foreign customers that purchased HDD suspension

16   assemblies and produced hard disk drives for delivery to the United States.

17   REQUEST FOR ADMISSION NO. 53:

18          Admit that NHK Spring used pricing information that NHK Spring exchanged with TDK

19   to inform NHK Spring’s negotiations with United States and foreign customers that purchased

20   HDD suspension assemblies and produced hard disk drives for sale in the United States.

21   REQUEST FOR ADMISSION NO. 54:

22          Admit that NHK Spring used pricing information that NHK Spring exchanged with TDK

23   to inform NHK Spring’s negotiations with United States and foreign customers that purchased

24   HDD suspension assemblies and produced hard disk drives for delivery to the United States.

25   REQUEST FOR ADMISSION NO. 55:

26          Admit that NHK Spring used anticipated pricing quotes that NHK Spring exchanged with

27   TDK to inform NHK Spring’s negotiations with United States and foreign customers that

28   purchased HDD suspension assemblies and produced hard disk drives for sale in the United
                                                                      PLAINTIFFS’ FIRST JOINT SET OF
                                                   -8-              REQUESTS FOR ADMISSION TO NHK
                                                                               SPRING DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 91 of 95



 1   States.

 2   REQUEST FOR ADMISSION NO. 56:

 3             Admit that NHK Spring used anticipated pricing quotes that NHK Spring exchanged with

 4   TDK to inform NHK Spring’s negotiations with United States and foreign customers that

 5   purchased HDD suspension assemblies and produced hard disk drives for delivery to the United

 6   States.

 7   REQUEST FOR ADMISSION NO. 57:

 8             Admit that NHK Spring manufactured HDD suspension assemblies outside the United

 9   States.

10   REQUEST FOR ADMISSION NO. 58:

11             Admit that NHK Spring sold HDD suspension assemblies in the United States.

12   REQUEST FOR ADMISSION NO. 59:

13             Admit that NHK Spring sold HDD suspension assemblies for delivery to the United

14   States.

15   REQUEST FOR ADMISSION NO. 60:

16             Admit that NHK Spring sold foreign-manufactured HDD suspension assemblies outside

17   the United States for incorporation into hard disk drives that were sold in the United States.

18   REQUEST FOR ADMISSION NO. 61:

19             Admit that NHK Spring sold foreign-manufactured HDD suspension assemblies outside

20   the United States for incorporation into hard disk drives that were for delivery to the United

21   States.

22   REQUEST FOR ADMISSION NO. 62:

23             Admit that HDD suspension assemblies traveled in interstate trade and commerce within

24   the United States.

25   REQUEST FOR ADMISSION NO. 63:

26             Admit that HDD suspension assemblies substantially affected interstate trade and

27   commerce within the United States.

28
                                                                       PLAINTIFFS’ FIRST JOINT SET OF
                                                    -9-              REQUESTS FOR ADMISSION TO NHK
                                                                                SPRING DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 92 of 95



 1   REQUEST FOR ADMISSION NO. 64:

 2          Admit that hard disk drives incorporating HDD suspension assemblies traveled in import

 3   trade and commerce to the United States.

 4   REQUEST FOR ADMISSION NO. 65:

 5          Admit that hard disk drives incorporating HDD suspension assemblies substantially

 6   affected import trade and commerce to the United States.

 7   REQUEST FOR ADMISSION NO. 66:

 8          Admit that NHK Spring’s conspiracy with TDK had a direct effect on interstate trade and

 9   commerce within the United States.

10   REQUEST FOR ADMISSION NO. 67:

11          Admit that NHK Spring’s conspiracy with TDK had a substantial effect on interstate trade

12   and commerce within the United States.

13   REQUEST FOR ADMISSION NO. 68:

14          Admit that NHK Spring’s conspiracy with TDK had a reasonably foreseeable effect on

15   interstate trade and commerce within the United States.

16   REQUEST FOR ADMISSION NO. 69:

17          Admit that NHK Spring’s conspiracy with TDK had a direct effect on import trade and

18   commerce to the United States.

19   REQUEST FOR ADMISSION NO. 70:

20          Admit that NHK Spring’s conspiracy with TDK had a substantial effect on import trade

21   and commerce to the United States.

22   REQUEST FOR ADMISSION NO. 71:

23          Admit that NHK Spring’s conspiracy with TDK had a reasonably foreseeable effect on

24   import trade and commerce to the United States.

25   REQUEST FOR ADMISSION NO. 72:

26          Admit that acts in furtherance of NHK Spring’s conspiracy with TDK were carried out in

27   the United States.

28
                                                                   PLAINTIFFS’ FIRST JOINT SET OF
                                                  - 10 -         REQUESTS FOR ADMISSION TO NHK
                                                                            SPRING DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 93 of 95



 1   REQUEST FOR ADMISSION NO. 73:

 2             Admit that NHK Spring’s meetings and discussions with TDK in furtherance of the

 3   conspiracy took place in the United States and elsewhere.

 4   REQUEST FOR ADMISSION NO. 74:

 5             Admit that communications made in furtherance of NHK Spring’s conspiracy with TDK

 6   were transmitted through and stored on servers located in the United States.

 7   REQUEST FOR ADMISSION NO. 75:

 8             Admit that communications memorializing NHK Spring’s conspiratorial meetings and

 9   discussions with TDK were transmitted through and stored on servers located in the United

10   States.

11   REQUEST FOR ADMISSION NO. 76:

12             Admit that NHK Spring negotiated with United States companies in the United States to

13   sell HDD suspension assemblies.

14   REQUEST FOR ADMISSION NO. 77:

15             Admit that NHK Spring negotiated with United States companies in the United States to

16   sell HDD suspension assemblies at collusive and noncompetitive prices.

17   REQUEST FOR ADMISSION NO. 78:

18             Admit that NHK Spring sold HDD suspension assemblies in the United States at collusive

19   and noncompetitive prices.

20   REQUEST FOR ADMISSION NO. 79:

21             Admit that NHK Spring sold HDD suspension assemblies for delivery to the United States

22   at collusive and noncompetitive prices.

23   REQUEST FOR ADMISSION NO. 80:

24             Admit that NHK Spring accepted payment for HDD suspension assemblies sold in the

25   United States at collusive and noncompetitive prices.

26   REQUEST FOR ADMISSION NO. 81:

27             Admit that NHK Spring accepted payment for HDD suspension assemblies sold for

28   delivery to the United States at collusive and noncompetitive prices.
                                                                      PLAINTIFFS’ FIRST JOINT SET OF
                                                   - 11 -           REQUESTS FOR ADMISSION TO NHK
                                                                               SPRING DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 94 of 95



 1   Dated: October 1, 2020
 2   /s/ Christopher T. Micheletti                /s/ Victoria Sims
 3   Christopher T. Micheletti                    Victoria Sims
     ZELLE LLP                                    CUNEO GILBERT & LADUCA, LLP
 4   44 Montgomery St., Suite 3400                4725 Wisconsin Avenue, NW, Suite 200
     San Francisco, CA 94104                      Washington, DC 20016
 5   Telephone: (415) 693-0700                    Telephone: (202) 789-3960
     Facsimile: (415) 693-0770                    Facsimile: (202) 789-1813
 6   cmicheletti@zelle.com                        vicky@cuneolaw.com
 7
     /s/ Aaron M. Sheanin                         /s/ Shawn M. Raiter
 8   Aaron M. Sheanin                             Shawn M. Raiter
     ROBINS KAPLAN LLP                            LARSON • KING, LLP
 9   46 Shattuck Square, Suite 22                 30 East Seventh Street, Suite 2800
     Berkeley, CA 94704                           Saint Paul, MN 55101
10
     Telephone: (650) 784-4040                    Telephone: (651) 312-6518
11   Facsimile: (650) 784-4041                    Facsimile: (651) 789-4818
     asheanin@robinskaplan.com                    sraiter@larsonking.com
12
     Interim Co-Lead Class Counsel for the End-   Interim Co-Lead Class Counsel for the
13   User Plaintiffs                              Reseller Plaintiffs
14
                                                  /s/ Kenneth R. O’Rourke
15                                                Kenneth R. O’Rourke
                                                  WILSON SONSINI GOODRICH & ROSATI
16                                                  Professional Corporation
                                                  One Market Plaza
17                                                Spear Tower, Suite 3300
                                                  San Francisco, CA 94105
18
                                                  Telephone: (415) 947-2000
19                                                Facsimile: (415) 947-2099
                                                  korourke@wsgr.com
20
                                                  Counsel for Plaintiffs Seagate Technology
21                                                LLC, Seagate Technology (Thailand) Ltd.,
22                                                Seagate Singapore International Headquarters
                                                  Pte. Ltd., and Seagate Technology
23                                                International

24

25

26

27

28
                                                                 PLAINTIFFS’ FIRST JOINT SET OF
                                                               REQUESTS FOR ADMISSION TO NHK
                                                                          SPRING DEFENDANTS
     Case 3:19-md-02918-MMC Document 280-2 Filed 10/21/20 Page 95 of 95



 1                                           PROOF OF SERVICE

 2          I, Aaron M. Sheanin, declare under penalty of perjury:

 3          I am a citizen of the United States and employed by Robins Kaplan LLP. I am over the age

 4   of eighteen years and not a party to the within entitled action. My business address is 46 Shattuck

 5   Square, Suite 22, Berkeley, California 94704.

 6          On October 1, 2020, I served the following document in the manner indicated below:

 7    PLAINTIFFS’ FIRST JOINT SET OF REQUESTS FOR ADMISSION TO NHK SPRING
                                   DEFENDANTS
 8

 9          ☒       ELECTRONIC MAIL: by causing said document to be served electronically to

10   the email addresses set forth below.

11        J. Clayton Everett, Jr.                            Mark H. Hamer
          MORGAN, LEWIS & BOCKIUS LLP                        BAKER & McKENZIE LLP
12        1111 Pennsylvania Ave., NW                         815 Connecticut Avenue, NW
          Washington, DC 20004                               Washington, D.C. 20006
13        Telephone: (202) 739-5860                          Telephone: (202) 452-7000
          clay.everett@morganlewis.com                       mark.hamer@bakermckenzie.com
14
                                                             Craig Y. Lee
15                                                           HUNTON ANDREWS KURTH LLP
                                                             2200 Pennsylvania Ave., NW
16                                                           Washington, D.C. 20037
                                                             Telephone: (202) 955-1500
17                                                           craiglee@huntonak.com
18

19
            Dated: October 1, 2020                           /s/ Aaron M. Sheanin
20

21

22

23

24

25

26

27

28
                                                                       PLAINTIFFS’ FIRST JOINT SET OF
                                                  - 13 -             REQUESTS FOR ADMISSION TO NHK
                                                                                SPRING DEFENDANTS
